 



EXHIBIT 10.5
Prepared by and after recording
return document to:
Stoel Rives LLP
600 University Street, Suite 3600
Seattle, Washington 98101
Attention: Virginia M. Pedreira
Loan No. 700218 and 700218A
Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing
(Kane County, Illinois)
This Mortgage, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing (this “Mortgage”) is made and given as of the 7th day of February, 2008,
by JBSS PROPERTIES, LLC, an Illinois limited liability company, whose address is
1703 North Randall Road, Mail Code — 2NW-EX, Elgin, Illinois 60123 (the
“Mortgagor”), to TRANSAMERICA LIFE INSURANCE COMPANY, an Iowa corporation, as
Mortgagee, having an office c/o AEGON USA Realty Advisors, Inc., 4333 Edgewood
Road, N.E., Cedar Rapids, Iowa 52499-5443, and its successors and assigns (the
“Lender”). The definitions of capitalized terms used in this Mortgage may be
found either in Section 3 below, or through the cross-references provided in
that Section.

1.   RECITALS

  A.   Under the terms of a commercial Second Revised Agricultural Mortgage Loan
Application/Commitment dated January 31, 2008 (the “Commitment”), AEGON USA
Realty Advisors, Inc. (“AEGON”), as agent for the Lender, agreed to fund a loan
to JOHN B. SANFILIPPO & SON, INC., a Delaware corporation (the “Borrower”), in
the original aggregate principal amount of Forty-five Million Dollars
($45,000,000) (the “Loan”) bearing interest as provided in the Notes (as
hereinafter defined) and maturing on March 1, 2023.     B.   The Lender has
funded the Loan to the Borrower in the principal amount of $45,000,000 in
accordance with the Commitment, and to evidence the Loan, the Borrower has
executed and delivered to Lender (i) a certain Promissory Note (Tranche A Note)
dated as of even date herewith in the principal amount of Thirty-six Million
Dollars ($36,000,000) payable to the order of Lender (“Note A”), and (ii) a
certain Promissory Note (Tranche B Note) dated as of even date herewith in the
principal amount of Nine Million Dollars ($9,000,000) payable to the order of
Lender (“Note B”).     C.   The Commitment requires that the Loan be secured by
all of the Borrower’s and Mortgagor’s existing and after-acquired interest in
certain real property and by certain tangible and intangible personal property.

1



--------------------------------------------------------------------------------



 



2.   GRANTING CLAUSE       To secure the repayment of the Indebtedness, any
increases, modifications, renewals or extensions of the Indebtedness, and any
substitutions for the Indebtedness, as well as the performance of the Borrower’s
and Mortgagor’s other Obligations, and in consideration of the sum of Ten
Dollars ($10.00) and other valuable consideration, the receipt and sufficiency
of which are acknowledged, the Mortgagor mortgages, grants, bargains, warrants,
conveys, alienates, releases, assigns, sets over and confirms to the Lender, and
to its successors and assigns forever, all of the Mortgagor’s existing and after
acquired interests in the Real Property.   3.   DEFINED TERMS       The
following defined terms are used in this Mortgage. For ease of reference, terms
relating primarily to the Security Agreement are defined in Subsection 19.1.    
  an “Affiliate” of any person means any entity controlled by, or under common
control with, that person.       “Appurtenances” means all rights, estates,
titles, interests, privileges, easements, tenements, hereditaments, titles,
royalties, reversions, remainders and other interests, whether presently held by
the Mortgagor or acquired in the future, that may be conveyed as interests in
the Land under the laws of Illinois. Appurtenances include the Easements and the
Assigned Rights.       “Assigned Rights” means all of the Mortgagor’s rights,
easements, privileges, tenements, hereditaments, contracts, claims, licenses or
other interests, whether presently existing or arising in the future, which, in
each case, pertain to the Real Property. The Assigned Rights include all of the
Mortgagor’s rights in and to:

  (i)   any greater estate in the Real Property;     (ii)   insurance policies
required to be carried hereunder with respect to the Real Property, including
the right to negotiate claims and to receive Insurance Proceeds and unearned
insurance premiums with respect to insurance policies regarding the Real
Property (except as expressly provided in Subsection 8.1);     (iii)  
Condemnation Proceeds;     (iv)   licenses and agreements permitting the use of
sources of groundwater or water utilities, septic leach fields, railroad
sidings, sewer lines, means of ingress and egress;     (v)   drainage over other
property;     (vi)   air space above the Land;     (vii)   mineral rights and
water rights;     (viii)   party walls;     (ix)   vaults and their usage;    
(x)   franchises;     (xi)   commercial tort claims that arise during the Loan
term in respect of damages to the Real Property or to its operations, in respect
of any impairment to the value of the Real Property, or in respect of the
collection of any Rents;

2



--------------------------------------------------------------------------------



 



  (xii)   construction contracts;     (xiii)   roof and equipment guarantees and
warranties;     (xiv)   building and development licenses and permits;     (xv)
  tax credits or other governmental entitlements, credits or rights, whether or
not vested with respect to the Real Property;     (xvi)   licenses and
applications (whether or not yet approved or issued) with respect to the
Property;     (xvii)   rights under management and service contracts with
respect to the Property;     (xviii)   leases of Fixtures; and     (xix)  
agreements with architects, environmental consultants, property tax consultants,
engineers, and any other third party contractors whose services benefit the Real
Property.

    “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, 11
U.S.C. Sections 101 et seq., and the regulations promulgated pursuant to those
statutes.       “Business Day” means any day when state and federal banks are
open for business in Cedar Rapids, Iowa.       “Condemnation Proceeds” means all
money or other property that has been, or is in the future, awarded or agreed to
be paid or given in connection with any taking by eminent domain of all or any
part of the Real Property (including a taking through the vacation of any street
dedication or through a change of grade of such a street), either permanent or
temporary, or in connection with any purchase in lieu of such a taking, or as a
part of any related settlement.       “Curable Nonmonetary Default” means any of
the acts, omissions, or circumstances specified in Subsection 9.3 below.      
“Default” means any of the acts, omissions, or circumstances specified in
Section 9 below.       “Default Rate” means the rate of interest specified as
the “Default Interest Rate” in the Notes.       “Development Agreements” means
all development, utility or similar agreements included in the Permitted
Encumbrances.       “Easements” means the Mortgagor’s existing and future
interests in and to the declarations, easements, covenants, and restrictions
appurtenant to the Land.       “Elgin Purchase Contract” means that certain
Purchase and Sale Agreement dated January 11, 2008 executed between Mortgagor
and Shorewood Property Investments, LLC.       “Environmental Indemnity
Agreement” means the Environmental Indemnity Agreement by the Mortgagor for the
benefit of Lender dated as of even date herewith.       “Environmental Laws”
means all present and future laws, statutes, ordinances, rules, regulations,
orders, guidelines, rulings, decrees, notices and determinations of any
Governmental Authority to the extent that they pertain to: (A) the protection of
health against environmental hazards; (B) the protection of the environment,
including air, soils, wetlands, and surface and underground water,

3



--------------------------------------------------------------------------------



 



    from contamination by any substance that may have any adverse health effect
on humans, livestock, fish, wildlife, or plant life, or which may disturb an
ecosystem; (C) underground storage tank regulation or removal; (D) wildlife
conservation; (E) protection or regulation of natural resources; (F) the
protection of wetlands; (G) management, regulation and disposal of solid and
hazardous wastes; (H) radioactive materials; (I) biologically hazardous
materials; (J) indoor air quality; or (K) the manufacture, possession, presence,
use, generation, storage, transportation, treatment, release, emission,
discharge, disposal, abatement, cleanup, removal, remediation or handling of any
Hazardous Substances. “Environmental Laws” include the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended by the
Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §9601 et seq.,
the Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., the Federal
Water Pollution Control Act, as amended by the Clean Water Act, 33 U.S.C. §1251
et seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Toxic Substances
Control Act, 15 U.S.C. §2601 et seq., all similar state statutes and local
ordinances, and all regulations promulgated under any of those statutes, and all
administrative and judicial actions respecting such legislation, all as amended
from time to time.       “ESA” means the written environmental site assessment
of the Real Property obtained under the terms of the Commitment, the
environmental disclosures set forth in the Elgin Purchase Contract , any
environmental matters disclosed in the commitment for title insurance provided
by First American Title Insurance Company dated January 4, 2008 under order
number NCS-337561, and those additional materials identified on Exhibit B
attached hereto.       “Fixtures” means all materials, supplies, goods,
equipment, apparatus and other items now or hereafter attached to or installed
on the Land and Improvements in a manner that causes them to become fixtures
under the laws of Illinois, including all built-in or attached furniture or
appliances, machinery, elevators, escalators, heating, ventilating and air
conditioning system components, emergency electrical generators and related fuel
storage or delivery systems, septic system components, built-in loading, storage
and processing equipment, storm windows, doors, built-in electrical equipment,
plumbing, water conditioning, lighting, cleaning, snow removal, lawn,
landscaping, irrigation, security, incinerating, fire-fighting, sprinkler or
other fire safety equipment, wells, irrigation and wastewater equipment,
built-in bridge cranes or other installed materials handling equipment,
satellite dishes or other built-in telecommunication equipment, built-in video
conferencing equipment, sound systems or other built-in audiovisual equipment,
and cable television distribution systems. Fixtures do not include (A) trade
fixtures, office furniture and office equipment; (B) racking systems;
(C) machinery and equipment not specifically described above as constituting a
Fixture; or (D) rolling stock. Without limiting the foregoing, Fixtures
expressly include HVAC, mechanical, security and similar systems of general
utility for the operation of the Improvements as leasable commercial real
property and as a warehouse and processing facility.       “Governmental
Authority” means any political entity with the legal authority to impose any
requirement on the Property, including the governments of the United States, the
State of Illinois, Kane County, the City of Elgin, and any other entity with
jurisdiction to decide, regulate, or affect the ownership, construction, use,
occupancy, possession, operation, maintenance, alteration, repair, demolition or
reconstruction of any portion or element of the Real Property.       “Hazardous
Substance” means any substance the release of or the exposure to which is
prohibited, limited or regulated by any Environmental Law, or which poses a
hazard to human health, including: (A) any “oil,” as defined by the Federal
Water Pollution Control Act and

4



--------------------------------------------------------------------------------



 



    regulations promulgated thereunder (including crude oil or any fraction of
crude oil), (B) any radioactive substance and (C) Stachybotrys chartarum or
other molds. However, the term “Hazardous Substance” includes neither (i) a
substance used in the ordinary course of the business conducted on the Real
Property in accordance with the covenants herein contained by the Mortgagor or
by a tenant under a permitted Lease, or used in the cleaning and maintenance of
the Real Property, if the quantity, storage and manner of its use are customary,
prudent, and do not violate applicable law, and (ii) automotive motor oil in
immaterial quantities, if leaked from vehicles in the ordinary course of the
operation of the Real Property and cleaned up in accordance with reasonable
property management procedures and in a manner that violates no applicable law.
      “Impositions” means all real and personal property taxes levied against
the Property; general or special assessments; ground rent; water, gas, sewer,
vault, electric or other utility charges; common area charges; owners’
association dues or fees; fees for any easement, license or agreement maintained
for the benefit of the Property; and any and all other taxes, levies, user fees,
claims, charges and assessments whatsoever that at any time may be assessed,
levied or imposed on the Property or upon its ownership, use, occupancy or
enjoyment, and any related costs, interest or penalties. In addition,
“Impositions” include all documentary, stamp or intangible personal property
taxes that may become due in connection with the Indebtedness, including
Indebtedness in respect of any future advance made by the Lender to the
Borrower, or that are imposed on any of the Loan Documents.       “Improvements”
means, to the extent of the Mortgagor’s existing and future interest, all
buildings and improvements of any kind erected or placed on the Land now or in
the future, including the Fixtures, together with all appurtenant rights,
privileges, Easements, tenements, hereditaments, titles, reversions, remainders
and other interests.       “Indebtedness” means all sums that are owed or become
due pursuant to the terms of the Notes, this Mortgage, or any of the other Loan
Documents, including scheduled principal payments, scheduled interest payments,
default interest, late charges, prepayment premiums, accelerated or matured
principal balances, advances, collection costs (including reasonable attorneys’
fees), reasonable attorneys’ fees and costs in enforcing or protecting the
Notes, the Mortgage, or any of the other Loan Documents in any probate,
bankruptcy or other proceeding, receivership costs and all other financial
obligations of the Borrower or Mortgagor incurred in connection with the Loan
transaction pursuant to the Loan Documents, provided, however, that this
Mortgage shall not secure any Loan Document or any particular person’s
liabilities or obligations under any Loan Document to the extent that such Loan
Document expressly states that it or such particular person’s liabilities or
obligations are unsecured by this Mortgage. Indebtedness shall also include any
obligations under agreements executed and delivered by Borrower or Mortgagor
which specifically provide that such obligations are secured by this Mortgage.  
    “Insurance Premiums” means all premiums or other charges required to
maintain in force any and all insurance policies that this Mortgage requires
that the Mortgagor maintain.       “Insurance Proceeds” means all Proceeds of
all insurance now or hereafter carried by or payable to the Mortgagor with
respect to the Property, including with respect to the interruption of Rents
derived from the Property, all unearned insurance premiums with respect to the
Property and all related claims or demands.

5



--------------------------------------------------------------------------------



 



    “Land” means that certain tract of land located in the City of Elgin, Kane
County, Illinois, which is described on the attached Exhibit A, together with
the Appurtenances.       “Leasing Action” means all executions, modifications,
terminations and extensions of Leases, and all other actions taken by the
Mortgagor in exercising its rights as landlord under the Leases.       “Leases”
means all leases, subleases, licenses, concessions, extensions, renewals and
other agreements (whether written or oral, and whether presently effective or
made in the future) through which the Mortgagor grants any possessory interest
in and to, or any right to occupy or use, all or any part of the Real Property,
and any related guaranties.       “Legal Requirements” means all laws, statutes,
rules, regulations, ordinances, judicial decisions, administrative decisions,
building permits, development permits, certificates of occupancy, or other
requirements of any Governmental Authority.       “Loan Agreement” means the
Loan Agreement executed as of even date herewith between Borrower, Mortgagor and
Lender.       “Loan Documents” means the Notes, the Loan Agreement, this
Mortgage, the other Mortgages described in the Loan Agreement and all other
documents evidencing the Loan, whether entered into at the closing of the Loan
or in the future, as amended in writing from time to time.       “Maximum
Permitted Rate” means the highest rate of interest permitted to be paid or
collected by applicable law with respect to the Loan.       “Note A” means the
Promissory Note (Tranche A Note) dated of even date herewith executed by the
Borrower and payable to the Lender to evidence a portion of the Indebtedness in
the original principal amount of Thirty-six Million Dollars ($36,000,000),
together with all extensions, renewals and modifications thereof.       “Note B”
means the Promissory Note (Tranche B Note) dated of even date herewith executed
by the Borrower and payable to the Lender to evidence a portion of the
Indebtedness in the original principal amount of Nine Million Dollars
($9,000,000), together with all extensions, renewals and modifications thereof.
      “Notes” means, collectively, Note A and Note B.       “Notice” means a
notice given in accordance with the provisions of Subsection 21.13.      
“Obligations” means all of the obligations required to be performed under the
terms and conditions of any of the Loan Documents by any Obligor.      
“Obligor” means the Borrower, the Mortgagor or any other Person that is liable
under the Loan Documents for the payment of any portion of the Indebtedness, or
the performance of any other obligation required to be performed under the terms
and conditions of any of the Loan Documents, under any circumstances.      
“Participations” means participation interests in the Loan Documents granted by
the Lender.

6



--------------------------------------------------------------------------------



 



    “Permitted Encumbrances” means (A) the lien of taxes and assessments not yet
due and payable, (B) the liens and security interests in favor of Lender created
by the Loan Documents, and (C) those matters listed as special exceptions in the
Lender’s title insurance policy insuring the priority of this Mortgage.      
“Person” means any individual, corporation, limited liability company,
partnership, trust, unincorporated association, government, governmental
authority or other entity.       “Property” means the Real Property and the
Leases, Rents and Personal Property (as defined in Subsection 19.1 below).      
“Real Property” means the Land and the Improvements.       “Rents” means all
rents, income, receipts, issues and profits and other benefits paid or payable
for using, leasing, licensing, possessing, operating from or in, residing in,
selling, mining, extracting minerals from, or otherwise enjoying the Real
Property as commercial real estate (but not any such income, receipts, issues,
profits or other benefits arising from the specific business operations of
Mortgagor and/or its subsidiaries), whether presently existing or arising in the
future, to which the Mortgagor may now or hereafter become entitled or may
demand or claim from the commencement of the Loan term through the time of the
satisfaction of all of the Obligations, including security deposits, amounts
drawn under letters of credit securing tenant obligations, minimum rents,
additional rents, common area maintenance charges, parking revenues, deficiency
rents, termination payments, space contraction payments, damages following
default under a Lease, premiums payable by tenants upon their exercise of
cancellation privileges, proceeds from lease guarantees, proceeds payable under
any policy of insurance covering loss of rents resulting from untenantability
caused by destruction or damage to the Real Property, all rights and claims of
any kind which the Mortgagor has or may in the future have against the tenants
under the Leases, lease guarantors, or any subtenants or other occupants of the
Real Property, all proceeds of any sale of the Real Property, any future award
granted the Mortgagor in any court proceeding involving any such tenant in any
bankruptcy, insolvency, or reorganization proceedings in any state or federal
court, and any and all payments made by any such tenant in lieu of rent.      
“Restoration” means (A) in the case of a casualty resulting in damage to or the
destruction of the Improvements, the repair or rebuilding of the Improvements to
their original condition, or (B) in the case of the condemnation of a portion of
the Real Property, the completion of such work as may be necessary in order to
remedy the effects of the condemnation so that the value and income-generating
characteristics of the Real Property are restored.

4.   TITLE       The Mortgagor represents to and covenants with the Lender that,
at the point in time of the grant of the lien created by this Mortgage, the
Mortgagor is well seized of good and indefeasible title to the Real Property, in
fee simple absolute, subject to no lien or encumbrance except the Permitted
Encumbrances and the Elgin Purchase Contract . The Mortgagor warrants this
estate and title to the Lender forever, against all lawful claims and demands of
all persons. The Mortgagor shall maintain mortgagee title insurance issued by a
solvent carrier, covering the Real Property in an amount at least equal to the
amount of the Loan’s original principal balance. This Mortgage is

7



--------------------------------------------------------------------------------



 



    and shall remain a valid and enforceable first lien on the Real Property,
and if the validity or enforceability of this first lien is attacked by
appropriate proceedings, the Mortgagor shall diligently and continuously defend
it through appropriate proceedings. Should the Mortgagor fail to do so, the
Lender may at the Mortgagor’s expense take all necessary action, including the
engagement and compensation of legal counsel, the prosecution or defense of
litigation, and the compromise or discharge of claims. The Mortgagor shall
defend, indemnify and hold the Lender harmless in any suit or proceeding brought
to challenge or attack the validity, enforceability or priority of the lien
granted by this Mortgage. If a prior construction, mechanics’ or materialmen’s
lien on the Real Property arises by operation of statute during any construction
or repair of the Improvements, the Mortgagor shall either cause the lien to be
discharged by paying when due any amounts owed to such persons, or shall comply
with Section 11 of this Mortgage.

5.   REPRESENTATIONS OF THE MORTGAGOR       The Mortgagor represents to the
Lender as follows:

  5.1   Formation, Existence, Good Standing

      The Mortgagor is a limited liability company duly organized, validly
existing and in good standing under the laws of Illinois and has obtained all
licenses and permits and filed all statements of fictitious name and
registrations necessary for the lawful operation of its business in Illinois.

  5.2   Power and Authority

      The Mortgagor has full power and authority to carry on its business as
presently conducted, to own the Property, to execute and deliver the Loan
Documents to which it is a party, and to perform its Obligations.     5.3  
Anti-Terrorism Regulations

      No Mortgagor or Mortgagor Affiliate is a “Specially Designated National”
or a “Blocked Person” as those terms are defined in the Office of Foreign Asset
Control Regulations (31 CFR Section 500 et seq.).

  5.4   Due Authorization

      The Loan transaction and the performance of all of the Mortgagor’s
Obligations have been duly authorized by all requisite membership action, and
each individual executing any Loan Document on behalf of the Mortgagor has been
duly authorized to do so.

  5.5   No Default or Violations

      The execution and performance of the Mortgagor’s Obligations will not
result in any breach of, or constitute a default under, any contract, agreement,
document or other instrument to which the Mortgagor is a party or by which the
Mortgagor may be bound or affected, and do not and will not violate or
contravene any law to which the Mortgagor is subject; nor do any such other
instruments impose or contemplate any obligations which are or will be
inconsistent with the Loan Documents.

  5.6   No Further Approvals or Actions Required

8



--------------------------------------------------------------------------------



 



      No approval by, authorization of, or filing with any federal, state or
municipal or other governmental commission, board or agency or other
governmental authority is necessary in connection with the authorization,
execution and delivery of the Loan Documents by the Mortgagor.

  5.7   Due Execution and Delivery

      Each of the Loan Documents to which the Mortgagor is a party has been duly
executed and delivered on behalf of the Mortgagor.

  5.8   Legal, Valid, Binding and Enforceable

      Each of the Loan Documents to which the Mortgagor is a party constitutes
the legal, valid and binding obligation of the Mortgagor, enforceable against
the Mortgagor in accordance with its terms.

  5.9   Accurate Financial Information

      All financial information furnished by the Mortgagor to the Lender in
connection with the application for the Loan is true, correct and complete in
all material respects and does not omit to state any fact or circumstance
necessary to make the statements in them not misleading in any material respect,
and there has been no material adverse change in the financial condition of the
Mortgagor since the date of such financial information.

  5.10   Compliance with Legal Requirements

      All governmental approvals and licenses required for the conduct of the
Mortgagor’s business and for the maintenance and operation of the Real Property
in compliance with applicable law are in full force and effect, and the Real
Property is currently being operated in compliance with the Legal Requirements
in all material respects.

  5.11   Contracts and Franchises

      All contracts and franchises necessary for the conduct of the Mortgagor’s
business and for the operation of the Real Property in accordance with good
commercial practice are in force.

  5.12   No Condemnation Proceeding

      As of the date of this Mortgage, the Mortgagor has no knowledge of any
present, pending or threatened condemnation proceeding or award affecting the
Real Property.

  5.13   No Casualty

      As of the date of this Mortgage, no damage to the Real Property by any
fire or other casualty has occurred, other than damage that has been completely
repaired in accordance with good commercial practice and in compliance with
applicable law.

  5.14   Independence of the Real Property

      The Real Property may be operated independently from other land and
improvements not included within or located on the Land, and it is not necessary
to own or control any

9



--------------------------------------------------------------------------------



 



      property other than the Real Property in order to meet the obligations of
the landlord under any Lease, or in order to comply with the Legal Requirements.

  5.15   Complete Lots and Tax Parcels

      The Land is comprised exclusively of tax parcels that are entirely
included within the Land, and, if the Land is subdivided, of subdivision lots
that are entirely included within the Land.

  5.16   Ownership of Fixtures

      The Mortgagor owns the Fixtures free of any encumbrances, including
purchase money security interests, rights of lessors, and rights of sellers
under conditional sales contracts or other financing arrangements other than the
rights arising under the Elgin Purchase Contract.

  5.17   Real Property is not Homestead Property

      The Real Property is NOT HOMESTEAD PROPERTY of the Mortgagor or of the
spouse of any person named as the Mortgagor.

  5.18   Performance under Development Agreements

      To the best of Mortgagor’s knowledge, all of the obligations of the owner
of the Real Property due under the Development Agreements have been fully,
timely and completely performed to the extent required thereunder and such
performance has been accepted by the related governmental agency or utility
company, and Mortgagor has received no notice by any Governmental Authority that
any default exists under any of the Development Agreements.

  5.19   Status of Certain Title Matters

      To Mortgagor’s knowledge, the Mortgagor is not in material default under
the terms of any Easement.

  5.20   No Prohibited Transactions

      The Mortgagor represents to the Lender that either (a) the Mortgagor is
not an “employee benefit plan” within the meaning of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is subject to Title I of
ERISA, a “plan” within the meaning of Section 4975 of the Internal Revenue Code
of 1986, as amended (the “Code”), or an entity that is deemed to hold “plan
assets” within the meaning of 29 C.F.R. §2510.3-101 of any such employee benefit
plan or (b) the entering into of the Loan Documents, the acceptance of the Loan
by the Borrower and the existence of the Loan will not result in a non-exempt
prohibited transaction under §406 of ERISA or Section 4975 of the Code. The
Mortgagor further warrants and covenants that the foregoing representation will
remain true during the term of this Mortgage.

10



--------------------------------------------------------------------------------



 



6.   COVENANTS

  6.1   Good Standing

      The Mortgagor shall remain in good standing as a limited liability company
under the laws of Illinois and shall maintain in force any statements of
fictitious name and registrations necessary to remain in good standing as a
limited liability company under the laws of the State of Illinois during the
term of this Mortgage.

  6.2   No Default or Violations

      The Mortgagor shall not enter into any contract, agreement, document or
other instrument, if the performance of the Mortgagor’s Obligations would result
in any breach of, or constitute a default under, any such contract, agreement,
document or other instrument, or if the contract, agreement, document or other
instrument would impose any obligations the performance of which would result in
a Default under the Loan Documents.

  6.3   Payment and Performance

      The Mortgagor shall pay and perform all of its Obligations as and when the
Loan Documents to which it is a party require such payment and performance.

  6.4   Payment of Impositions

      The Mortgagor shall pay the Impositions on or before the last day on which
they may be paid without penalty or interest, and shall, within thirty
(30) days, furnish the Lender with a paid receipt or a cancelled check as
evidence of payment. If the Lender does not receive such evidence, the Lender
may obtain it directly. If it does so, the Lender will charge the Borrower an
administrative fee of Two Hundred Fifty Dollars ($250) for securing the evidence
of payment. The payment of this fee shall be a demand obligation of the
Mortgagor. If the Mortgagor wishes to contest the validity or amount of an
Imposition, it may do so by complying with Section 11. If any new Legal
Requirement (other than a general tax on income or on interest payments) taxes
the Mortgage so that the yield on the Indebtedness would be reduced, and the
Mortgagor may lawfully pay the tax or reimburse the Lender for its payment, the
Mortgagor shall do so.

  6.5   Maintenance of the Real Property

      The Mortgagor shall not commit or permit any waste of the Real Property as
a physical or economic asset, and agrees to maintain (or cause to be maintained)
in good repair the Improvements, including structures, roofs, mechanical
systems, parking lots or garages, and other components of the Real Property that
are necessary or desirable for the use of the Real Property, or which the
Mortgagor as landlord under any Lease is required to maintain for the benefit of
any tenant. In its performance of this Obligation, the Mortgagor shall promptly
and in a good and workmanlike manner repair or restore, as required under
Subsection 6.15, any elements of the Improvements that are damaged or destroyed.
The Mortgagor shall also replace roofs, parking lots, mechanical systems, and
other elements of the Improvements requiring periodic replacement. The Mortgagor
shall carry out such replacements no less frequently than would a commercially
reasonable owner of properties of a similar use, value, age, nature and
construction. The Mortgagor shall not, without the prior written consent of the
Lender, which consent shall not be

11



--------------------------------------------------------------------------------



 



      unreasonably withheld, demolish, reconfigure, or materially alter the
structural elements of the Improvements, unless such an action is the obligation
of the Mortgagor under a Lease approved by Lender or for which the Lender’s
approval is not required. The Lender agrees that any request for its consent to
such an action shall be deemed given if the Lender does not respond within
fifteen (15) Business Days to any written request for such a consent, if the
request is accompanied by all materials required to permit the Lender to analyze
the proposed action. The Mortgagor’s maintenance obligations under this Section
during the term of the Elgin Purchase Contract shall be deemed discharged if
performed in accordance with and to the extent required under the Elgin Purchase
Contract.

  6.6   Use of the Real Property

      The Mortgagor agrees that the Real Property may only be used as a
commercial property and for no other purpose, and may be operated and subjected
to zoning changes under the terms of the Elgin Purchase Contract until its
consummation or termination.

  6.7   Legal Requirements

      The Mortgagor shall maintain in full force and effect all governmental
approvals and material permits and licenses required for the conduct of the
Mortgagor’s business and for the maintenance and operation of the Real Property
in compliance with applicable law, and shall comply in all material respects
with all Legal Requirements relating to the Real Property at all times.

  6.8   Contracts and Franchises

      The Mortgagor shall maintain in force all material contracts and
franchises necessary for the conduct of the Mortgagor’s business and for the
operation of the Real Property in accordance with good commercial practice.

  6.9   Covenants Regarding Certain Title Matters

      The Mortgagor shall promptly pay, perform and observe all of its
obligations under the Easements included within the Appurtenances or under
reciprocal easement agreements, operating agreements, declarations, and
restrictive covenants included in the Permitted Encumbrances, shall not modify
or consent to the termination of any of them without the prior written consent
of the Lender, shall promptly furnish the Lender with copies of all notices of
default under them, and shall enforce all covenants and conditions under them
and benefiting the Real Property.

  6.10   Independence of the Real Property

      The Mortgagor shall maintain the independence of the Real Property from
other land and improvements not included within or located on the Land. In
fulfilling this covenant, the Mortgagor shall neither take any action which
would make it necessary to own or control any property other than the Real
Property in order to meet the obligations of the landlord under any Lease, or in
order to comply with the Legal Requirements, nor take any action which would
cause any land or improvements other than the Land and the Improvements to rely
upon the Land or the Improvements for those purposes.

12



--------------------------------------------------------------------------------



 



  6.11   Complete Lots and Tax Parcels

      The Mortgagor shall take no action that would result in the inclusion of
any portion of the Land in a tax parcel or subdivision lot that is not entirely
included within the Land.

  6.12   Real Property is not Homestead Property

      The Real Property shall NOT BECOME HOMESTEAD PROPERTY of the Mortgagor or
of the spouse of any person named as the Mortgagor.

  6.13   Performance under Development Agreements

      The Mortgagor shall fully, timely and completely perform all of the
obligations of the owner of the Real Property due under the Development
Agreements and shall cause no default under any of the Development Agreements.

  6.14   Status of Certain Title Matters

      The Mortgagor shall not take or fail to take any action with respect to
the Easements included within the Appurtenances or the reciprocal easement
agreements, operating agreements, declarations, and restrictive covenants
included in the Permitted Encumbrances if, as the result of such an action or
failure, the subject Easement or other title matter would (a) be rendered
invalid or without force or effect, (b) be amended or supplemented without the
consent of the Lender, (c) be placed in default or alleged default, (d) result
in any lien against the Real Property, or (e) give rise to any assessment
against the Real Property, unless immediately paid in full.

  6.15   Restoration upon Casualty or Condemnation

      If a casualty or condemnation occurs, the Mortgagor shall promptly
commence the Restoration of the Real Property, to the extent that the Lender has
made Insurance Proceeds or Condemnation Proceeds available to the Mortgagor for
such Restoration, subject to the terms of the Elgin Purchase Contract.

  6.16   Performance of Landlord Obligations

      The Mortgagor shall perform, in all material respects, its obligations as
landlord under any Leases. The Mortgagor shall not, without the Lender’s written
consent, which consent shall not be unreasonably withheld, or except as
otherwise provided in Section 13 below, extend, modify, terminate, or enter into
any Lease of the Real Property.

  6.17   Financial Reports and Operating Statements

  (a)   Maintenance of Books and Records

      During the term of the Loan, the Mortgagor shall maintain complete and
accurate accounting and operational records, including copies of all Leases and
other material written contracts relating to the Real Property, copies of all
tax statements, and evidence to support the payment of all material
property-related expenses.

  (b)   Delivery of Property-Related Information

13



--------------------------------------------------------------------------------



 



      Within one hundred twenty (120) days after the end of each of its fiscal
years, or, if a Default exists, on demand by the Lender, and within sixty
(60) days after the end of each fiscal quarter, the Mortgagor shall deliver to
the Lender a complete and accurate operating statement for the Real Property,
all in form satisfactory to the Lender, including a complete rent roll certified
by the Mortgagor to be true and correct and must include each tenant’s name,
premises, square footage, rent, lease expiration date, renewal options and
related rental rates, delinquencies and vacancies and the existence of any
unsatisfied landlord obligations, e.g. in respect of free rent periods,
unfinished tenant improvements or other leasing costs. If the Mortgagor fails to
deliver the items required in this Subsection, then subject to the Notice and
cure period set forth in Subsection 6.17(c) below, the Lender may engage an
accounting firm to prepare the required items. The Mortgagor shall cooperate
fully with any investigative audit required to permit the accounting firm to
produce these items, and the fees and expenses incurred in connection with their
preparation shall be paid on demand by the Mortgagor.

  (c)   Effect of Failure to Deliver Property Reports

      If no Default exists and the Mortgagor fails to provide the financial and
property reports required under this Section within one hundred twenty (120)
days of the close of any fiscal year, the Lender will provide a Notice of this
failure and a thirty (30)-day opportunity to cure before a Default shall exist.

  (d)   Certification of Information

      The annual operating statements provided under this Subsection shall be
certified by an independent certified public accountant as having been prepared
in accordance with generally accepted accounting principles, consistently
applied, or, in the case of financial statements prepared on a cash or income
tax basis, or of operating statements, as not materially misleading based on an
audit conducted in accordance with generally accepted auditing standards. The
quarterly financial and operating statements provided under this Subsection need
not be audited. The Mortgagor shall, however certify that such statements are
true and correct.

  6.18   Prohibition on Certain Distributions

      If a Default exists or would occur as a result, the Mortgagor shall not
pay any dividend or make any partnership, trust or other distribution, and shall
not make any payment or transfer any property in order to purchase, redeem or
retire any interest in its beneficial interests or ownership.

  6.19   Use of Loan Proceeds

      The Loan proceeds shall be used solely for business and commercial
purposes.

  6.20   Prohibition on Cutoff Notices

      The Mortgagor shall not issue any Notice to the Lender to the effect that
liens on the Real Property after the date of the Notice will enjoy priority over
the lien of this Mortgage.

14



--------------------------------------------------------------------------------



 



  6.21   Prohibited Person Compliance

      Mortgagor warrants, represents and covenants that neither Mortgagor nor
any Obligor nor any of their respective Affiliates is or will be an entity or
person (i) that is listed in the Annex to, or is otherwise subject to the
provisions of, Executive Order 13224 issued on September 24, 2001 (“EO13224”),
(ii) whose name appears on the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf), (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO 13224, or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in subparts [i] — [iv] above are herein referred to as a
“Prohibited Person”). Mortgagor covenants and agrees that neither Mortgagor, nor
any Obligor nor any of their respective Affiliates will (i) knowingly conduct
any business, nor engage in any transaction or dealing, with any Prohibited
Person, including, but not limited to, the making or receiving of any
contribution of funds, goods, or services to or for the benefit of a Prohibited
Person, or (ii) engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in EO13224. Mortgagor further covenants and
agrees to deliver (from time to time) to Lender any such certification or other
evidence as may be requested by Lender in its sole and absolute discretion,
confirming that (i) neither Mortgagor nor any Obligor is a Prohibited Person and
(ii) neither Mortgagor nor any Obligor has knowingly engaged in any business,
transaction or dealings with a Prohibited Person, including, but not limited to,
the making or receiving of any contribution of funds, goods, or services, to or
for the benefit of a Prohibited Person.

7.   INSURANCE REQUIREMENTS       At all times until the Mortgage is released by
Lender, the Mortgagor shall maintain insurance coverage and administer insurance
claims in compliance with this Section.

  7.1   Required Coverages

  (a)   Open Perils/Special Form/Special Perils Property

      The Mortgagor shall maintain “Open Perils,” “Special Form,” or “Special
Perils” property insurance coverage in an amount not less than one hundred
percent (100%) of the replacement cost of all insurable elements of the Real
Property and of all tangible Personal Property, with coinsurance waived, or if a
coinsurance clause is in effect, with an agreed amount endorsement acceptable to
the Lender. Coverage shall extend to the Real Property and to all tangible
Personal Property.

  (b)   Broad Form Boiler and Machinery

      If any boiler or other machinery is located on or about the Real Property,
the Mortgagor shall maintain broad form boiler and machinery coverage, including
a form of business income coverage.

15



--------------------------------------------------------------------------------



 



  (c)   Flood
If the Real Property is located in a special flood hazard area (that is, an area
within the 100-year floodplain) according to the most current flood insurance
rate map issued by the Federal Emergency Management Agency and if flood
insurance is available, the Mortgagor shall maintain flood insurance coverage on
all insurable elements of Real Property and of all tangible Personal Property.  
  (d)   Comprehensive/General Liability         The Mortgagor shall maintain
commercial general liability coverage (which may be in the form of
umbrella/excess liability insurance) with a One Million Dollar ($1,000,000)
combined single limit per occurrence and a minimum aggregate limit of Two
Million Dollars ($2,000,000). Lender reserves the right to require increased
coverage with respect to these amounts.     (e)   Worker’s Compensation        
The Mortgagor shall maintain worker’s compensation if applicable.     (f)  
Elective Coverages         The Lender may require additional coverages
appropriate to the property type and site location. Additional coverages may
include liquor liability, earthquake, windstorm, mine subsidence, sinkhole,
supplemental liability, or coverages of other property-specific risks, as
determined by Lender.

  7.2   Primary Coverage         Each coverage required under this Section shall
be primary rather than contributing or secondary to the coverage Mortgagor may
carry for other properties or risks, provided, however, that blanket coverage
shall be acceptable if (a) the policy includes limits by property location and
(b) the Lender determines, in the exercise of its discretion, that the amount of
such coverage is sufficient in light of the other risks and properties insured
under the blanket policy.     7.3   How the Lender Shall Be Named         On all
property insurance policies and coverages required under this Section (including
coverage against loss of business income), the Lender must be named as “first
mortgagee” under a standard mortgage clause. On all liability policies and
coverages, the Lender must be named as an “additional insured.” The Lender shall
be referred to verbatim as follows: Transamerica Life Insurance Company and its
successors, assigns, and affiliates; as their interest may appear; c/o AEGON USA
Realty Advisors, Inc.; Mortgage Loan Dept.; 4333 Edgewood Rd., NE; Cedar Rapids,
Iowa 52499-5443.”     7.4   Rating         Each insurance carrier providing
insurance required under this Section must have, independently of its parent’s
or any reinsurer’s rating, a General Policyholder Rating of A, and a Financial
Rating of X or better, as reported in the most current issue of Best’s Insurance
Guide, or as reported by Best on its internet web site.

16



--------------------------------------------------------------------------------



 



  7.5   Deductible         The maximum deductible on each required coverage or
policy is One Hundred Thousand Dollars ($100,000).     7.6   Notices, Changes
and Renewals         All policies required under this Section must require the
insurance carrier to give the Lender a minimum of thirty (30) days’ notice in
the event of modification, cancellation or termination or non renewal and shall
provide that no act or omission by the insured shall invalidate or diminish the
insurance provided to Lender. The Mortgagor shall report to the Lender
immediately any facts known to the Mortgagor that may adversely affect the
appropriateness or enforceability of any insurance contract, including, without
limitation, changes in the ownership or occupancy of the Real Property, any
hazard to the Real Property and any matters that may give rise to any claim.
Prior to expiration of any policy required under this Section, the Mortgagor
shall provide either (a) an original or certified copy of the renewed policy, or
(b) a “binder,” an Acord 28 (real property), Acord 27 (personal property) or
Acord 25 (liability) certificate, or another document satisfactory to the Lender
conferring on the Lender the rights and privileges of mortgagee. If the
Mortgagor meets the foregoing requirement under clause (b), the Mortgagor shall
supply an original or certified copy of the original policy within ninety
(90) days. All binders, certificates, documents, and original or certified
copies of policies must name the Mortgagor as a named insured or as an
additional insured, must include the complete and accurate property address and
must bear the original signature of the issuing insurance agent.     7.7  
Unearned Premiums         If this Mortgage is foreclosed, the Lender may at its
discretion cancel any of the insurance policies required under this Section and
apply any unearned premiums to the Indebtedness.     7.8   Insurance Disclosure
Notice Under 815 ILCS 180/10         Unless the Mortgagor provides the Lender
with evidence of the insurance coverage required by this Section, the Lender may
purchase insurance at the expense of the Mortgagor to protect the interests of
the Lender in the Property. This insurance may, but need not, protect the
Mortgagor’s interests. The coverage that the Lender purchases may not pay any
claim that the Mortgagor makes or any claim that is made against the Mortgagor
in connection with the Property. The Mortgagor may later cancel any insurance
purchased by the Lender, but only after providing the Lender, in accordance with
this Section, with evidence that the Mortgagor has purchased the insurance
required by this Section. If the Lender purchases insurance covering the
Property, the Mortgagor will be responsible for the costs of that insurance,
including interest at the Default Rate and any other charges imposed by the
Lender in connection with the placement of the insurance, until the effective
date of the cancellation or expiration of the insurance. The costs of the
insurance may be added to the Indebtedness. The costs of the insurance may be
more than the cost of insurance the Mortgagor may be able to obtain on its own.

17



--------------------------------------------------------------------------------



 



8.   INSURANCE AND CONDEMNATION PROCEEDS

  8.1   Adjustment and Compromise of Claims and Awards         The Mortgagor may
settle any insurance claim or condemnation proceeding if the effect of the
casualty or the condemnation may be remedied for Two Hundred Fifty Thousand
Dollars ($250,000) or less. If a greater sum is required, the Mortgagor may not
settle any such claim or proceeding without the advance written consent of the
Lender. If a Default exists, the Mortgagor may not settle any insurance claim or
condemnation proceeding without the advance written consent of the Lender.    
8.2   Direct Payment to the Lender of Proceeds         If the Insurance Proceeds
received in connection with a casualty or the Condemnation Proceeds received in
respect of a condemnation exceed Two Hundred Fifty Thousand Dollars ($250,000),
or if there is a Default, then such proceeds shall be paid directly to the
Lender. The Lender shall have the right to endorse instruments which evidence
proceeds that it is entitled to receive directly.     8.3   Availability to the
Mortgagor of Proceeds         The Mortgagor shall have the right to use the
Insurance Proceeds or the Condemnation Proceeds to carry out the Restoration of
the Real Property, if the amount received is less than Five Million Dollars
($5,000,000), subject to the conditions set forth in Subsections 8.4, 8.5, and
8.6 of this Section.         If the amount received in respect of a casualty or
condemnation equals or exceeds Five Million Dollars ($5,000,000), and if the
Loan-to-Value ratio of the Property on completion will be sixty-five percent
(65%) or less, as determined by the Lender in its discretion based on its
estimate of the market value of the Real Property, the Lender shall receive such
Insurance Proceeds or Condemnation Proceeds directly and hold them in a fund for
Restoration subject to the conditions set forth in Subsections 8.4, 8.5, and 8.6
of this Section. If the Lender’s estimate of the market value of the Real
Property implies a Loan-to-Value ratio of over sixty-five percent (65%), and the
Mortgagor disagrees with the Lender’s estimate, the Mortgagor may require that
the Lender engage an independent appraiser (the “Fee Appraiser”) to prepare and
submit to AEGON a full narrative appraisal report estimating the market value of
the Real Property. The Fee Appraiser shall be certified in Illinois and shall be
a member of a national appraisal organization that has adopted the Uniform
Standards of Professional Appraisal Practice (USPAP) established by the
Appraisal Standards Board of the Appraisal Foundation. The Fee Appraiser will be
required to use the procedure for the appraisal of the Real Property at the time
of the origination of the Loan, including the required assumptions and limiting
conditions. For purposes of this Section, the independent appraiser’s value
conclusion shall be binding on both the Lender and the Mortgagor. The Mortgagor
or the Borrower shall have the right to make a prepayment of the Loan, without
premium, sufficient to achieve this Loan-to-Value ratio. The independent fee
appraisal shall be at the Mortgagor’s expense.         Unless the Mortgagor has
the right to use the Insurance Proceeds or the Condemnation Proceeds under the
foregoing paragraphs, the Lender may, in its sole and absolute discretion,
either apply them to the Loan balance or disburse them for the purposes of
repair and reconstruction, or to remedy the effects of the condemnation. No
prepayment

18



--------------------------------------------------------------------------------



 



      premium will be charged on Insurance Proceeds or Condemnation Proceeds
applied to reduce the principal balance of the Loan.

  8.4   Conditions to Availability of proceeds         The Lender shall have no
obligation to release Insurance Proceeds or Condemnation Proceeds to the
Mortgagor, and may hold such amounts as additional security for the Loan, if
(a) a Default exists, (b) a payment Default has occurred during the preceding
twelve (12) months, or (c) if the Insurance Proceeds or Condemnation Proceeds
received by the Lender and any other funds deposited by the Mortgagor with the
Lender are insufficient, as determined by the Lender in its reasonable
discretion, to complete the Restoration. If a Default exists, the Lender may at
its sole and absolute discretion apply such Insurance Proceeds and Condemnation
Proceeds to the full or partial cure of the Default.     8.5   Permitted
Mezzanine Financing for Rebuilding or Remediation of the Effect of Taking by
Eminent Domain         If the Lender reasonably determines that the Insurance
Proceeds or Condemnation Proceeds received in respect of a casualty or
condemnation, as the case may be, would be insufficient to permit the Mortgagor
to restore the Improvements to their condition before the casualty, or to remedy
the effect on the Real Property of the condemnation, then the Mortgagor shall
use its commercially reasonable efforts to secure such additional funds as are
necessary to effect the Restoration. The Mortgagor’s obligation to use its
commercially reasonable efforts shall be limited to securing such funds on a
non-recourse basis. Interests in the Mortgagor may be pledged as security to the
extent necessary in connection with any such financing.     8.6   Draw
Requirements         The Mortgagor’s right to receive Insurance Proceeds and
Condemnation Proceeds held by the Lender under this Section shall be conditioned
on the Lender’s approval of plans and specifications for the Restoration, which
approval shall not be unreasonably withheld. Each draw shall be in the minimum
amount of Fifty Thousand Dollars ($50,000). Draw requests shall be accompanied
by customary evidence of construction completion, and by endorsements to the
Lender’s mortgagee title insurance coverage insuring the absence of
construction, mechanics’ or materialmen’s liens. Draws based on partial
completion of the Restoration shall be subject to a ten percent (10%) holdback.
All transactional expenses shall be paid by the Mortgagor.

9.   DEFAULT

  9.1   Payment Defaults         A “Default” shall exist without Notice upon the
occurrence of any of the following events:

  (a)   Scheduled Payments         The Borrower’s failure to pay, or to cause to
be paid, (i) any regular monthly payment of principal and interest under either
of the Notes, on or before the tenth

19



--------------------------------------------------------------------------------



 



      (10th) day of the month in which it is due or (ii) any other scheduled
payment under either of the Notes, this Mortgage or any other Loan Document
within ten (10) days of its due date.

  (b)   Payment at Maturity         The Borrower’s failure to pay, or to cause
to be paid, the Indebtedness when the Loan matures by acceleration under
Section 14, because of a transfer or encumbrance under Section 12, or by lapse
of time.     (c)   Demand Obligations         The Borrower’s or Mortgagor’s
failure to pay, or to cause to be paid, within five (5) Business Days of the
Lender’s demand, any other amount required under the Notes, this Mortgage or any
of the other Loan Documents.

  9.2   Incurable Nonmonetary Default         A Default shall exist upon any of
the following:

  (a)   Material Untruth or Misrepresentation         The Lender’s discovery
that any representation made by Mortgagor in any Loan Document was materially
and adversely untrue or misleading when made, if the misrepresentation either
was intentional or is not capable of being cured as described in Subsection
9.3(a) below.     (b)   Due on Sale or Encumbrance         The occurrence of any
sale, conveyance, transfer or vesting that would result in the Loan becoming
immediately due and payable at the Lender’s option under Section 12.     (c)  
Voluntary Bankruptcy Filing         The filing by the Mortgagor of a petition in
bankruptcy or for relief from creditors under any present or future law that
affords general protection from creditors.     (d)   Insolvency         The
failure of the Mortgagor generally to pay its debts as they become due, its
admission in writing to an inability so to pay its debts, the making by the
Mortgagor of a general assignment for the benefit of creditors, or a judicial
determination that the Mortgagor is insolvent.     (e)   Receivership        
The appointment of a receiver or trustee to take possession of any of the assets
of the Mortgagor.     (f)   Levy or Attachment         The taking or seizure of
any material portion of the Property under levy of execution or attachment.    
(g)   Lien         The filing against the Real Property of any lien or claim of
lien for the performance of work or the supply of materials, or the filing of
any federal, state

20



--------------------------------------------------------------------------------



 



      or local tax lien against the Mortgagor, or against the Real Property,
unless the Mortgagor promptly complies with Section 11 of this Mortgage.

  (h)   Defaults under other Loan Documents         The existence of any default
or Default under the Loan Agreement or any other Loan Document, provided any
required Notice of such default has been given and any applicable cure period
has expired.     (i)   Dissolution or Liquidation         The Mortgagor shall
initiate or suffer the commencement of a proceeding for its dissolution or
liquidation, and such proceeding shall not be dismissed within sixty (60) days,
or the Mortgagor shall cease to exist as a legal entity.

  9.3   Curable Non-Monetary Default         A Default shall exist, following
the cure periods specified below, under the following circumstances:

  (a)   Unintentional Misrepresentations that are Capable of Being Cured        
A “Default” shall exist, with Notice, if the Lender discovers that the Mortgagor
has unintentionally made any material and adverse misrepresentation that is
capable of being cured, unless the Mortgagor promptly commences and diligently
pursues a cure of the misrepresentation approved by the Lender, and completes
the cure within one hundred twenty (120) days of its receipt of Notice. Any such
cure shall place the Lender in the risk position that would have existed had the
false representation been true when made. The Lender shall afford the Mortgagor
an additional one hundred twenty (120) day period in cases where construction or
repair is needed to cure the potential Default, and the cure cannot be completed
within the first one hundred twenty (120) day cure period. During the cure
period, the Mortgagor has the obligation to provide on demand satisfactory
documentation of its effort to cure, and, upon completion, evidence that the
cure has been achieved.     (b)   Involuntary Bankruptcy or Similar Filing      
  The Mortgagor becomes the subject of any petition or action seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief, or that may result in a composition of its debts,
provide for the marshaling of the Mortgagor’s assets for the satisfaction of its
debts, or result in the judicially ordered sale of the Mortgagor’s assets for
the purpose of satisfying its obligations to creditors, unless dismissed within
sixty (60) days of the filing of the petition or other action.     (c)   Entry
of a Material Judgment         Any judgment is entered against the Mortgagor or
any other Obligor involving an aggregate amount of One Million Five Hundred
Thousand and 00/100 Dollars ($1,500,000.00) or more (unless another Default then
exists, in which event there shall be no dollar limitation), and the judgment
may materially and adversely affect the value, use or operation of the Real
Property, unless the judgment is

21



--------------------------------------------------------------------------------



 



      satisfied within thirty (30) days or the Mortgagor’s insurer accepts full
coverage and liability in writing within such thirty (30) day period.

  (d)   Other Defaults         The Mortgagor fails to observe any promise or
covenant made in this Mortgage, unless the failure results in a Default
described elsewhere in this Section 9, provided the Lender delivers written
Notice to the Mortgagor of the existence of such an act, omission or
circumstance, and that such an act, omission or circumstance shall constitute a
Default under the Loan Documents unless the Mortgagor promptly initiates an
effort to cure the potential Default, pursues the cure diligently and
continuously, and succeeds in effecting the cure within one hundred twenty
(120) days of receipt of Notice. The Lender shall afford the Mortgagor an
additional one hundred twenty (120) day period in cases where construction or
repair is needed to cure the potential Default, and the cure cannot be completed
within the first one hundred twenty (120) day cure period. During the cure
period, the Mortgagor has the obligation to provide on demand satisfactory
documentation of its effort to cure, and, upon completion, evidence that the
cure has been achieved. All notice and cure periods provided in this Mortgage
shall run concurrently with any notice or cure periods provided by law and in
any of the other Loan Documents.

10.   RIGHT TO CURE       The Lender shall have the right to cure any Default.
The expenses of doing so shall be part of the Indebtedness, and the Mortgagor
shall pay them to the Lender on demand.   11.   CONTEST RIGHTS       The
Mortgagor may secure the right to contest Impositions and construction,
mechanics’ or materialmen’s liens, through appropriate proceedings conducted in
good faith, by either (A) depositing with the Lender an amount equal to one
hundred twenty five percent (125%) of the amount of the Imposition or the lien,
or (B) obtaining and maintaining in effect a bond issued by a surety acceptable
to the Lender, in an amount equal to the greater of (i) the amount of a required
deposit under clause (A) above and (ii) the amount required by the surety or by
the court in order to obtain a court order staying the foreclosure of the lien
pending resolution of the dispute, and releasing the lien of record. The
proceeds of such a bond must be payable directly to the Lender. The surety
issuing such a bond must be acceptable to the Lender in its reasonable
discretion. After such a deposit is made or bond issued, the Mortgagor shall
promptly commence the contest of the lien and continuously pursue that contest
in good faith and with reasonable diligence. If the contest of the related
Imposition or lien is unsuccessful, any deposits or bond proceeds shall be used
to pay the Imposition or to satisfy the obligation from which the lien has
arisen. Any surplus shall be refunded to the Mortgagor.   12.   DUE ON TRANSFER
OR ENCUMBRANCE       Upon the sale or transfer of any portion of the Property or
any other conveyance, transfer or vesting of any direct or indirect interest in
the Property, including (i) any encumbrance (other

22



--------------------------------------------------------------------------------



 



    than a Permitted Encumbrance) of the Real Property (unless the Mortgagor
contests the encumbrance in compliance with Section 11); and (ii) the granting
of any security interest in the Property (other than Permitted Encumbrances),
the Indebtedness shall, at the Lender’s option, become immediately due and
payable without Notice to the Borrower or the Mortgagor.

13.   ABSOLUTE ASSIGNMENT OF LEASES AND RENTS

  13.1   ASSIGNMENT OF RENTS AND PROCEEDS AND LEASES         In connection with
the Loan, Mortgagor hereby absolutely, presently and irrevocably assigns,
grants, transfers, and conveys to Lender, its successors and assigns, all of
Mortgagor’s right, title, and interest in, to, and under all Leases, now or
hereafter affecting all or any part of the Property or Mortgagor’s use thereof,
including without limitation the right to take all Leasing Actions, together
with all of Mortgagor’s right, title, and interest in and to all Rents, and the
right, without taking possession of the Real Property, to collect the same as
they become due and to apply such Rents and Proceeds to the Secured Obligations.
It is the intent of Mortgagor and Lender to establish a present transfer and
assignment of all of the Leases and the Rents to Lender.     13.2   DISCLAIMER  
      Neither the assignments set forth in Section 13.1 above nor Lender’s
exercise of its rights thereunder shall be deemed or construed to constitute the
Lender a mortgagee in possession of the Real Property, nor shall the Lender be
deemed to have assumed, by accepting this Assignment, the landlord’s obligations
to any tenant. In particular, acceptance by Lender of this Assignment shall not
obligate the Lender (a) to appear in or to defend any action or proceeding
relating to the Leases or to the Real Property, (b) to perform any obligation as
landlord under the Leases, (c) to pay any amount or to assume any future
financial obligation of the landlord, including any obligation to pay to any
tenant a security or other deposit not actually received by Lender or (d) to
indemnify any tenant for any injury or damage to person or property sustained by
any person or persons, firm or corporation in or about the Real Property.    
13.3   REPRESENTATIONS, WARRANTIES AND COVENANTS         Mortgagor hereby
represents, warrants, and covenants as follows.

  (a)   Mortgagor is the sole holder of the landlord’s interest under the
Leases, is entitled to receive the Rents and Proceeds from the Leases and from
the Property, and has the full right to sell, assign, transfer, and set over the
same and to grant to and confer upon Lender the rights, interests, powers, and
authorities herein granted and conferred.     (b)   If the Mortgagor receives
any written notice from any tenant asserting a material default by the landlord
under a Lease, or advising the Mortgagor that a condition exists which may
become a material default with the passage of time, the Mortgagor shall send a
copy or memorandum of the notice to the Lender.

23



--------------------------------------------------------------------------------



 



  (c)   The Mortgagor agrees upon written request of the Lender following the
revocation of the licenses granted in Section 13.4, to notify the tenants under
the Leases of this Assignment, to direct them in writing to send the Lender,
simultaneously, copies of all notices of default that they serve on the
Mortgagor, and to direct them, at the Lender’s request, to pay all future Rent
directly to the Lender. The Rents and copies of such notices shall be sent to
the Lender at such address as is specified by the Lender to tenants from time to
time.     (d)   The Mortgagor shall not create or permit any lien, charge, or
encumbrance of the Leases or of the Rents, and shall not pledge, transfer, or
otherwise assign the Leases or the Rents unless at the Lender’s request, or
unless otherwise agreed to by the Lender in writing.     (e)   Mortgagor has
made no pledge or assignment of the Leases or Rents prior to the date hereof,
other than collateral assignments to other lenders that will be released
concurrently with the delivery and recordation of this Mortgage, and Mortgagor
shall not, after the date hereof, make or permit any such pledge or assignment.
    (f)   Mortgagor shall provide Lender with a fully-executed copy of each
Lease, amendment, modification or alteration thereto.

  13.4   LICENSE         The Lender grants to the Mortgagor a conditional
license, subject to the Lender’s rights under Section 13.5 below, to collect the
Rents, other than those Rents paid more than one (1) month in advance. The
Mortgagor may use the Rents so collected for any lawful purpose which is
consistent with the Mortgagor’s ongoing performance of its obligations under the
Loan Documents, provided (a) no Default then exists and (b) the Mortgagor does
not intend to cause, and has no reason to expect the occurrence of, any Default
in respect of the Obligations due to be performed in the following calendar
month.         Any Rents excluded from the scope of this license shall be trust
funds for the benefit of the Lender. The Lender may require that such Rents be
deposited in a reserve fund to serve as additional security for the Loan, or to
be used to benefit the Real Property, under such terms and conditions as the
Lender may determine in the exercise of its sole and absolute discretion.      
  The Lender further grants to the Mortgagor a conditional license subject to
the Lender’s rights under Section 13.5 to take all Leasing Actions in the
ordinary course of business. The license does not extend to any Leasing Action
that permits (i) less than reasonable market rent during its original term or
any extension period, (ii) that permits prepayment of rent more than one
(1) year in advance, or such shorter period as is actually provided for rentals
under the Lease, or (iii) that modifies a Lease in any manner that increases the
liability or obligations of any successor to Mortgagor’s interest in such Lease
or affects the notice and cure rights available thereunder. Furthermore, any
Leases to Affiliates of Mortgagor, or other Leases specifically identified by
Lender, must be unconditionally subordinated to this

24



--------------------------------------------------------------------------------



 



      Mortgage, and Mortgagor shall not be entitled to enter into any new Leases
of the Property absent Lender’s prior written consent.

  13.5   Revocation of License         Upon Default, the Lender may by Notice to
the Mortgagor or Assignor immediately terminate the Mortgagor’s licenses under
Section 13.4, regardless of whether the Real Property or any other collateral
adequately secures the Loan’s eventual repayment. Upon the termination of the
Mortgagor’s license, the Mortgagor shall immediately deliver to the Lender all
Rents then in the Mortgagor’s possession, and all Rents then due or accruing
thereafter shall be payable by tenants directly to the Lender. This Assignment
shall constitute a direction to and full authority to any tenant of the Real
Property, upon the Lender’s written request, to pay all Rents to the Lender,
without requiring the Lender to prove to the tenant the existence of Default.
The Mortgagor agrees to deliver immediately to the Lender any Rents received by
the Mortgagor after the revocation of the Mortgagor’s license under Section 4,
and at the Lender’s written request, shall execute such further assignments to
the Lender of any Lease as the Lender may in its sole judgment request. This
Assignment is given in connection with the Loan and in support of the
performance of the Obligations, and nothing herein contained shall be construed
as (a) constituting the Lender a “mortgagee-in-possession” of the Real Property,
or (b) an assumption by the Lender of the Mortgagor’s obligations as landlord
under the Leases.         Upon the cure of all Defaults, the Lender may by
Notice to the Mortgagor, reinstate the licenses of the Mortgagor under
Section 13.4 of this Mortgage.

14.   ACCELERATION       If a Default exists, the Lender may, at its option,
declare the unpaid principal balance of the Notes to be immediately due and
payable, together with all accrued interest on the Indebtedness, all costs of
collection (including reasonable attorneys’ fees and expenses) and all other
charges due and payable under the Notes or any other Loan Document.       If the
subject Default is nonmonetary in nature other than a Default arising under
Section 9.2(b), the Lender shall exercise its option to accelerate only by
giving Notice of acceleration to the Borrower and the Mortgagor. The Lender
shall not give any such Notice of acceleration until (a) the Borrower and the
Mortgagor have been given any required Notice of the prospective Default and
(b) any applicable cure period has expired.       Except as expressly described
in this Section, no notice of acceleration shall be required in order for the
Lender to exercise its option to accelerate the Indebtedness in the event of
Default.   15.   RIGHTS OF ENTRY AND TO OPERATE

  15.1   Entry on Real Property         If a Default exists, the Lender may, to
the extent permitted by applicable law, enter upon the Real Property and take
exclusive possession of the Real Property and of all books,

25



--------------------------------------------------------------------------------



 



      records and accounts, all without Notice and without being guilty of
trespass, but subject to the rights of tenants in possession under the Leases.
If the Mortgagor remains in possession of all or any part of the Property after
Default and without the Lender’s prior written consent, the Lender may, without
Notice to the Borrower or the Mortgagor, invoke any and all legal remedies to
dispossess the Mortgagor.

  15.2   Operation of Real Property         If a Default exists, the Lender may
hold, lease, manage, operate or otherwise use or permit the use of the Real
Property, either itself or by other persons, firms or entities, in such manner,
for such time and upon such other terms as the Lender may deem to be prudent
under the circumstances (making such repairs, alterations, additions and
improvements thereto and taking any and all other action with reference thereto,
from time to time, as the Lender deems prudent), and apply all Rents and other
amounts collected by the Lender to the Obligations.

16.   RECEIVERSHIP       Following Default, the Lender may apply to a court of
competent jurisdiction for the appointment of a receiver of the Property, ex
parte without Notice to the Mortgagor, whether or not the value of the Property
exceeds the Indebtedness, whether or not waste or deterioration of the Real
Property has occurred, and whether or not other arguments based on equity would
justify the appointment. The Mortgagor irrevocably, with knowledge and for
valuable consideration, consents to such an appointment. Any such receiver shall
have all the rights and powers customarily given to receivers in Illinois,
including the rights and powers granted to the Lender by this Mortgage, the
power to maintain, lease and operate the Real Property on terms approved by the
court, and the power to collect the Rents and apply them to the Indebtedness or
otherwise as the court may direct. Once appointed, a receiver may at the
Lender’s option remain in place until the Indebtedness has been paid in full.  
17.   FORECLOSURE; POWER OF SALE

  17.1   Availability of Remedies         Upon Default, the Lender may
immediately proceed to foreclose the lien of this Mortgage, against all or part
of the Property, or to sell the Property, by judicial or nonjudicial foreclosure
in accordance with the laws of Illinois and may pursue any other remedy
available to commercial mortgage lenders under the laws of Illinois.     17.2  
Construction with Illinois Mortgage Foreclosure Law         In the event that
any provision of this Mortgage shall be inconsistent with any provision of the
Illinois Mortgage Foreclosure Law (Chapter 735, Sections 5/15-1101 et seq.,
Illinois Compiled Statutes) (the “Act”), the provisions of the Act shall take
precedence over the provisions of this Mortgage, but shall not invalidate or
render unenforceable any other provision of this Mortgage that can be construed
in a manner consistent with the Act.

26



--------------------------------------------------------------------------------



 



  17.3   Availability of all Remedies under the Act         If any provision of
this Mortgage shall grant to Mortgagee any rights or remedies upon default of
the Mortgagor which are more limited than the rights that would otherwise be
vested in Mortgagee under the Act in the absence of said provision, the
Mortgagee shall be vested with the rights granted in the Act to the full extent
permitted by law.     17.4   Expenses included in Indebtedness         Without
limiting the generality of the foregoing, all expenses incurred by the Mortgagee
to the extent reimbursable under Section 15-1512 of the Act, whether incurred
before or after any decree or judgment of foreclosure, and whether enumerated in
this Mortgage, shall be added to the Indebtedness secured by this Mortgage or by
the judgment of foreclosure.

18.   WAIVERS       To the maximum extent permitted by applicable law, the
Mortgagor irrevocably and unconditionally WAIVES and RELEASES any present or
future rights (a) of reinstatement or redemption pursuant to 735 ILSC 5/15-1601
or similar reinstatement or redemption rights now or hereafter available to the
Lender following a Default, (b) that may exempt the Property from any civil
process, (c) to appraisal or valuation of the Property, (d) to extension of time
for payment, (e) that may subject the Lender’s exercise of its remedies to the
administration of any decedent’s estate or to any partition or liquidation
action, (f) to any homestead and exemption rights provided by the Constitution
and laws of the United States and of Illinois, (g) to notice of acceleration or
notice of intent to accelerate (other than as expressly stated herein) following
a Default, and (h) that in any way would delay or defeat the right of the Lender
to cause the sale of the Real Property for the purpose of satisfying the
Indebtedness following a Default,. The Mortgagor agrees that the price paid at a
lawful foreclosure sale, whether by the Lender or by a third party, and whether
paid through cancellation of all or a portion of the Indebtedness or in cash,
shall conclusively establish the value of the Real Property.       The foregoing
waivers shall apply to and bind any party assuming the Obligations of the
Mortgagor under this Mortgage.   19.   SECURITY AGREEMENT AND FIXTURE FILING

  19.1   Definitions         “Account” shall have the definition assigned in the
UCC.         “Account Collateral” means all Accounts that arise from the sale or
other disposition of the Property or the leasing, licensing or use by third
parties of the Property, from the commencement of the Loan term through the
satisfaction of all of the Obligations.         “Chattel Paper” shall have the
definition assigned in the UCC.         “Chattel Paper Collateral” means all
Chattel Paper arising from the sale or other disposition of all or part of the
Property.

27



--------------------------------------------------------------------------------



 



      “Control Agreement” means a Deposit Account or Securities Account control
agreement by and among the Borrower, the Lender and the relevant depository or
securities intermediary providing the Lender with “control” of such Deposit
Account or Securities Account within the meaning of Articles 8 and 9 of the UCC.
        “Deposit Account” shall have the definition assigned in the UCC.        
“Deposit Account Collateral” means all Deposit Accounts and/or Securities
Accounts over which Lender has obtained a Control Agreement or that are held by
Lender into which Rents , Insurance Proceeds, Condemnation Proceeds or Proceeds
of the Property are deposited or held at any time from the commencement of the
Loan term through the satisfaction of all of the Obligations and shall include
all funds in such Deposit Accounts. Deposit Account Collateral shall
specifically include all Deposit Accounts into which the sales proceeds payable
under the terms of the Elgin Purchase Contract are paid regardless of whether
Lender has a Control Agreement with respect to such Deposit Account.        
“Document” shall have the definition assigned in the UCC.         “Document
Collateral” means all Documents that evidence title to all or any part of the
Goods Collateral.         “Equipment” shall have the definition assigned in the
UCC.         “Equipment Collateral” means all Equipment that relates to the Real
Property arising from the sale or other disposition of all or part of the
Property.         “Financing Statements” shall have the definition assigned in
the UCC.         “General Intangibles” shall have the definition assigned in the
UCC.         “General Intangible Collateral” means all General Intangibles that
have arisen or that arise in the future in connection with the Mortgagor’s
ownership, sale, operation or leasing of the Real Property as commercial real
estate (but not any General Intangibles arising from the specific business
operations of Mortgagor and/or its subsidiaries), at any time from the
commencement of the Loan term through the satisfaction of all of the
Obligations, and shall specifically include any General Intangibles that arise
with respect to the sale of the Property pursuant to the Elgin Purchase Contract
(including the Elgin Purchase Contract itself).         “Goods” shall have the
definition assigned in the UCC. “Goods” include all detached Fixtures, items of
Personal Property that may become Fixtures, property management files,
accounting books and records, reports of consultants relating to the Real
Property, site plans, test borings, environmental or geotechnical surveys,
samples and test results, blueprints, construction and shop drawings, and plans
and specifications.         “Goods Collateral” means all Goods that relate to
the Real Property as commercial real estate and are used in the operation of the
Real Property as commercial real estate.         “Instrument” shall have the
definition assigned in the UCC.

28



--------------------------------------------------------------------------------



 



      “Instrument Collateral” means all Instruments received as Rents or
identifiable Proceeds of Property or purchased by the Mortgagor with Rents or
identifiable Proceeds, including any Instruments received as proceeds of the
sale of the Property under the Elgin Purchase Contract.         “Investment
Property” shall have the definition assigned in the UCC.         “Investment
Property Collateral” means all the Investment Property purchased using Rents or
identifiable Proceeds of Property, or received in respect of Account Collateral.
        “Money Collateral” means all money received in respect of Rents,
Insurance Proceeds, Condemnation Proceeds or the Proceeds of the sale of the
Property.         “Personal Property” means Account Collateral, Chattel Paper
Collateral, Commercial Tort Claim Collateral, Deposit Account Collateral,
Document Collateral, Equipment Collateral, General Intangibles Collateral, Goods
Collateral, Instrument Collateral, Investment Property Collateral, and Money
Collateral.         “Proceeds” mean all proceeds (as defined in the UCC) of any
Property.         “UCC” means the Uniform Commercial Code as adopted in
Illinois.     19.2   Creation of Security Interest         This Mortgage shall
be self-operative and shall constitute a security agreement pursuant to the
provisions of the UCC with respect to the Personal Property. The Mortgagor, as
debtor, hereby grants the Lender, as secured party, for the purpose of securing
the Indebtedness, a security interest in the Account Collateral, Chattel Paper
Collateral, Commercial Tort Claim Collateral, Deposit Account Collateral,
Document Collateral, Equipment Collateral, General Intangible Collateral, Goods
Collateral, Instrument Collateral, Investment Property Collateral, and Money
Collateral, in the accessions, additions, replacements, substitutions and
Proceeds of any of the foregoing items of collateral. Upon Default, the Lender
shall have the rights and remedies of a secured party under the UCC as well as
all other rights and remedies available at law or in equity, and, at the
Lender’s option, the Lender may also invoke the remedies provided elsewhere in
this Mortgage as to such Property. The Mortgagor and the Lender agree that the
rights granted to the Lender as secured party under this Section 19 are in
addition to rather than a limitation on any of the Lender’s other rights under
this Mortgage with respect to the Property.     19.3   Filing Authorization    
    The Mortgagor irrevocably authorizes the Lender to file, in the appropriate
locations for filings of UCC financing statements in any jurisdictions as the
Lender in good faith deems appropriate, such financing statements and amendments
as the Lender may require in order to perfect or continue this security
interest, or in order to prevent any filed financing statement from becoming
misleading or from losing its perfected status.     19.4   Additional Searches
and Documentation

29



--------------------------------------------------------------------------------



 



      Mortgagor shall provide to Lender upon request, certified copies of any
searches of UCC records deemed necessary or appropriate by Lender to confirm the
first priority status of its security interest in the Personal Property,
together with copies of all documents or records evidencing security interests
disclosed by such searches.     19.5   Costs         The Mortgagor shall pay all
filing fees and costs and all reasonable costs and expenses of any record
searches (or their continuations) as the Lender may require.     19.6  
Representations, Warranties and Covenants of the Mortgagor

  (a)   Ownership of the Personal Property         All of the Personal Property
is owned by the Mortgagor and is not the subject matter of any lease, control
agreement or other instrument, agreement or transaction whereby any ownership,
security or beneficial interest in the Personal Property is held by any person
or entity other than the Mortgagor, subject only to (1) the Lender’s security
interest, (2) the Permitted Encumbrances, and (3) the Elgin Purchase Contract.  
  (b)   No Other Identity         The Mortgagor represents and warrants that the
Mortgagor has not used or operated under any other name or identity for at least
five (5) years. The Mortgagor covenants and agrees that Mortgagor will furnish
Lender with notice of any change in its name, form of organization, or state of
organization within thirty (30) days prior to the effective date of any such
change.     (c)   Location of Equipment         All Equipment Collateral is
located upon the Land.     (d)   Removal of Goods         The Mortgagor will not
remove or permit to be removed any detached Fixtures or Goods that may become
Fixtures from the Land, unless the same is replaced immediately with
unencumbered assets (1) of a quality and value equal or superior to that which
it replaces and (2) which is located on the Land. All such replacements,
renewals, and additions shall become and be immediately subject to the security
interest of this Mortgage.     (e)   Proceeds         The Mortgagor shall not,
without the Lender’s prior written consent, dispose of any Personal Property in
any other manner, except in compliance with Subsection 19.6(d) above, and except
as set forth in the Elgin Purchase Contract.

  19.7   Fixture Filing         This Mortgage constitutes a financing statement
filed as a fixture filing in the Official Records of the County Recorder of Kane
County, Illinois with respect to any and all fixtures comprising Property. The
“debtor” is JBSS Properties, LLC, a limited liability company organized under
Illinois law, the “secured party” is Transamerica Life Insurance Company, the
collateral is as described in Subsection 19.1 above and the granting clause of
this Mortgage, and the addresses of the debtor and secured party are the
addresses stated in Subsection 21.13 of this Mortgage for Notices to such
parties. The

30



--------------------------------------------------------------------------------



 



organizational identification number of the debtor is 01731432. The owner of
record of the Real Property is JBSS Properties, LLC.

20.   ENVIRONMENTAL MATTERS

  20.1   Representations         The Mortgagor represents as follows:

  (a)   No Hazardous Substances         To the best of the Mortgagor’s
knowledge, and except as disclosed in the ESA, no release of any Hazardous
Substance has occurred on or about the Real Property in a quantity or at a
concentration level that (i) violates any Environmental Law, or (ii) requires
reporting to any regulatory authority or may result in any obligation to
remediate under any Environmental Law.     (b)   Absence of Mold Contamination  
      To the best of Mortgagor’s knowledge, there are no mold issues present in
the Improvements that result in a violation of Environmental Laws. Mortgagor has
received no mold-related tenant complaint or notice of any legal proceeding
relating to mold affecting the Improvements.     (c)   Compliance with
Environmental Laws         The Real Property and its current use and presently
anticipated uses comply with all Environmental Laws, including those requiring
permits, licenses, authorizations, and other consents and approvals.     (d)  
No Actions or Proceedings         To the best of Mortgagor’s knowledge, no
governmental authority or agency has commenced any action, proceeding or
investigation based on any suspected or actual violation of any Environmental
Law on or about the Real Property. To the best of the Mortgagor’s knowledge, no
such authority or agency has threatened to commence any such action, proceeding,
or investigation.

  20.2   Environmental Covenants         The Mortgagor covenants as follows:

  (a)   Compliance with Environmental Laws         The Mortgagor shall, and the
Mortgagor shall cause all employees, agents, contractors, and tenants of the
Mortgagor to, keep and maintain the Real Property in compliance with all
Environmental Laws.     (b)   Notices, Actions and Claims         The Mortgagor
shall immediately advise the Lender in writing of (i) any written notices from
any governmental or quasi-governmental agency or authority of violation or
potential violation of any Environmental Law received by the Mortgagor, (ii) any
and all enforcement, cleanup, removal or other governmental or regulatory
actions instituted, completed or threatened pursuant to any Environmental Law
about which Mortgagor has received written notice, (iii) all

31



--------------------------------------------------------------------------------



 



      claims made or threatened by any third party against the Mortgagor or the
Real Property relating to damage, contribution, cost recovery, compensation,
loss or injury resulting from any Hazardous Substances, and (iv) discovery by
the Mortgagor of any occurrence or condition on any real property adjoining or
in the vicinity of the Real Property that creates a foreseeable risk of
contamination of the Real Property by or with Hazardous Substances.

  20.3   The Lender’s Right to Control Claims         The Lender shall have the
right (but not the obligation) to join and participate in, as a party if it so
elects, any legal proceedings or actions initiated in connection with any
Hazardous Substances and to have its related and reasonable attorneys’ and
consultants’ fees paid by the Mortgagor upon demand.

  20.4   Indemnification         The Mortgagor shall be solely responsible for,
and shall indemnify, defend, and hold harmless the Lender and its directors,
officers, employees, agents, successors and assigns, from and against, any
claim, judgment, loss, damage, demand, cost, expense or liability of whatever
kind or nature, known or unknown, contingent or otherwise, directly or
indirectly arising out of or attributable to the use, generation, storage,
release, threatened release, discharge, disposal, or presence (whether prior to
or after the date of this Mortgage) of Hazardous Substances on, in, under or
about the Real Property (whether by the Mortgagor, a predecessor in title, any
tenant, or any employees, agents, contractor or subcontractors of any of the
foregoing or any third persons at any time occupying or present on the Real
Property), including: (i) personal injury; (ii) death; (iii) damage to property;
(iv) all consequential damages; (v) the cost of any required or necessary
repair, cleanup or detoxification of the Real Property, including the soil and
ground water thereof, and the preparation and implementation of any closure,
remedial or other required plans; (vi) damage to any natural resources; and
(vii) all reasonable costs and expenses incurred by the Lender in connection
with clauses (i) through (vi), including reasonable attorneys’ and consultants’
fees; provided, however, that nothing contained in this Section shall be deemed
to preclude the Mortgagor from seeking indemnification from, or otherwise
proceeding against, any third party including any tenant or predecessor in title
to the Real Property, and further provided that this indemnification will not
extend to matters caused by the Lender’s gross negligence or willful misconduct,
or arising from a release of Hazardous Substances which occurs after the Lender
has taken possession of the Real Property, so long as the Mortgagor has not
caused the release through any act or omission. The covenants, agreements, and
indemnities set forth in this Section shall be binding upon the Mortgagor and
its successors and assigns, and shall survive repayment of the Indebtedness,
foreclosure of the Real Property, and the Mortgagor’s granting of a deed to the
Real Property in lieu of foreclosure. Payment shall not be a condition precedent
to this indemnity. Any costs or expenses incurred by the Lender for which the
Mortgagor is responsible or for which the Mortgagor has indemnified the Lender
shall be paid to the Lender on demand, with interest at the Default Rate from
the date incurred by the Lender until paid in full, and shall be secured by this
Mortgage. Without the prior written consent of the Lender, which consent shall
not be unreasonably withheld, the Mortgagor shall not enter into any settlement
agreement, consent decree, or other compromise in respect to any claims relating
to Hazardous Substances. The Lender agrees that it shall not unreasonably delay
its

32



--------------------------------------------------------------------------------



 



      consideration of any written request for its consent to any such
settlement agreement, consent decree, or other compromise once all information,
reports, studies, audits, and other documentation have been submitted to the
Lender.

  20.5   Environmental Audits         If a Default exists, or the Lender has a
reasonable basis to believe that a release of Hazardous Substances may have
occurred, the Lender may require that the Mortgagor retain, or the Lender may
retain directly, at the sole cost and expense of the Mortgagor, a licensed
geologist, industrial hygienist or an environmental consultant acceptable to the
Lender to conduct an environmental assessment or audit of the Real Property. In
the event that the Lender makes a reasonable determination of the need for an
environmental assessment or audit, the Lender shall inform the Mortgagor in
writing that such a determination has been made and, if requested to do so by
the Mortgagor, give the Mortgagor a written explanation of that determination
before the assessment or audit is conducted. The Mortgagor shall afford any
person conducting an environmental assessment or audit access to the Real
Property and all materials reasonably requested; provided that such person shall
not unreasonably interfere with the use and operation of the Real Property.
Except as set forth below, the Mortgagor shall pay on demand the cost and
expenses of any environmental consultant engaged by the Lender under this
Subsection. The Mortgagor shall, at the Lender’s request and at the Mortgagor’s
sole cost and expense, take such investigative and remedial measures determined
by the geologist, hygienist or consultant to be necessary to address any
condition discovered by the assessment or audit so that (i) the Real Property
shall be in compliance with all Environmental Laws, (ii) the condition of the
Real Property shall not constitute any identifiable risk to human health or to
the environment, and (iii) the value of the Real Property shall not be affected
by the presence of Hazardous Substances. Notwithstanding the foregoing, the
Mortgagor shall not be required to pay for the costs of such audit or assessment
if it reasonably disagrees with the Lender’s determination that there is a
reasonable basis that a release of a Hazardous Substance has occurred, the
Lender proceeds with such audit or assessment and the audit or assessment does
not reveal any material violation of Environmental Laws that were not identified
on the ESA.

21.   MISCELLANEOUS

  21.1   Successors and Assigns         All of the terms of the Loan Documents
shall apply to, be binding upon and inure to the benefit of the successors and
assigns of the Obligors, or to the holder of the Notes, as the case may be.    
21.2   Survival of Obligations         Each and all of the Obligations shall
continue in full force and effect until the latest of (a) the date the
Indebtedness has been paid in full and the Obligations have been performed and
satisfied in full, (b) the last date permitted by law for bringing any claim or
action with respect to which the Lender may seek payment or indemnification in
connection with the Loan Documents, and (c) the date on which any claim or
action for which the

33



--------------------------------------------------------------------------------



 



      Lender seeks payment or indemnification is fully and finally resolved and,
if applicable, any compromise thereof of judgment or award thereon is paid in
full.

  21.3   Further Assurances         The Mortgagor, upon the request of the
Lender, shall complete, execute, acknowledge, deliver and record or file such
further instruments and do such further acts as may be reasonably necessary to
carry out more effectively the purposes of this Mortgage, to subject any
property intended to be covered by this Mortgage to the liens and security
interests it creates, to place third parties on notice of those liens and
security interests, or to correct any defects which may be found in any Loan
Document.     21.4   Right of Inspection         The Lender shall have the right
from time to time, upon reasonable advance notice to the Mortgagor, to enter
onto the Real Property during regular business hours for the purpose of
inspecting and reporting on its physical condition, tenancy and operations;
provided the Lender shall not unreasonably interfere with the use and operation
of the Real Property.     21.5   Expense Indemnification         The Mortgagor
shall pay all filing and recording fees, documentary stamps, intangible taxes,
and all expenses incident to the execution and acknowledgment of this Mortgage,
or any of the other Loan Documents, any supplements, amendments, renewals or
extensions of any of them, or any instrument entered into under Subsection 21.3.
The Mortgagor shall pay or reimburse the Lender, upon demand, for all costs and
expenses, including appraisal and reappraisal costs of the Property and
reasonable attorneys’ and legal assistants’ fees, which the Lender may incur in
connection with enforcement proceedings under this Mortgage, or any of the other
Loan Documents (including all fees and costs incurred in enforcing or protecting
this Mortgage, or any of the other Loan Documents in any bankruptcy proceeding),
and reasonable attorneys’ and legal assistants’ fees incurred by the Lender in
any other suit, action, legal proceeding or dispute of any kind in which the
Lender is made a party or appears as party plaintiff or defendant, affecting the
Indebtedness, this Mortgage, any of the other Loan Documents, or the Property,
or required to protect or sustain the lien of this Mortgage. The Mortgagor shall
be obligated to pay (or to reimburse the Lender) for such fees, costs and
expenses and shall indemnify and hold the Lender harmless from and against any
and all loss, cost, expense, liability, damage and claims and causes of action,
including reasonable attorneys’ fees, incurred or accruing by reason of the
Mortgagor’s failure to promptly repay any such fees, costs and expenses. If any
suit or action is brought to enforce or interpret any of the terms of this
Mortgage (including any effort to modify or vacate any automatic stay or
injunction, any trial, any appeal, any petition for review or any bankruptcy
proceeding), the Lender shall be entitled to recover all expenses reasonably
incurred in preparation for or during the suit or action or in connection with
any appeal of the related decision, whether or not taxable as costs. Such
expenses include reasonable attorneys’ fees, witness fees (expert or otherwise),
deposition costs, copying charges and other expenses. Whether or not any court
action is involved, all reasonable expenses, including the costs of searching
records, obtaining title reports, appraisals, environmental assessments,
surveying costs, title insurance premiums, and reasonable attorneys’ fees,

34



--------------------------------------------------------------------------------



 



      incurred by the Lender that are necessary at any time in the Lender’s
opinion for the protection of its interest or enforcement of its rights shall
become a part of the Indebtedness payable on demand and shall bear interest from
the date of expenditure until repaid at the applicable interest rate as provided
in each of the Notes.     21.6   General Indemnification         The Mortgagor
shall indemnify, defend and hold the Lender harmless against: (i) any and all
claims for brokerage, leasing, finder’s or similar fees which may be made
relating to the Real Property or the Indebtedness and (ii) any and all
liability, obligations, losses, damages, penalties, claims, actions, suits costs
and expenses (including the Lender’s reasonable attorneys’ fees, together with
reasonable appellate counsel fees, if any) of whatever kind or nature which may
be asserted against, imposed on or incurred by the Lender in connection with the
Indebtedness, this Mortgage, the Real Property or any part thereof, or the
operation, maintenance and/or use thereof, or the exercise by the Lender of any
rights or remedies granted to it under this Mortgage or pursuant to applicable
law; provided, however, that nothing herein shall be construed to obligate the
Mortgagor to indemnify, defend and hold harmless the Lender from and against any
of the foregoing which is imposed on or incurred by the Lender by reason of the
Lender’s willful misconduct or gross negligence.     21.7   Recording and Filing
        The Mortgagor shall cause this Mortgage and all amendments, supplements,
and substitutions to be recorded, filed, re-recorded and re-filed in such manner
and in such places as the Lender may reasonably request. The Mortgagor will pay
all recording filing, re-recording and re-filing taxes, fees and other charges.
    21.8   No Waiver         No deliberate or unintentional failure by the
Lender to require strict performance by the Mortgagor of any Obligation shall be
deemed a waiver, and the Lender shall have the right at any time to require
strict performance by the Mortgagor of any Obligation.     21.9   Covenants
Running with the Land         All Obligations are intended by the parties to be
and shall be construed as covenants running with the Land.

35



--------------------------------------------------------------------------------



 



  21.10   Severability         The Loan Documents are intended to be performed
in accordance with, and only to the extent permitted by, all applicable Legal
Requirements. Any provision of the Loan Documents that is prohibited or
unenforceable in any jurisdiction shall nevertheless be construed and given
effect to the extent possible. The invalidity or unenforceability of any
provision in a particular jurisdiction shall neither invalidate nor render
unenforceable any other provision of the Loan Documents in that jurisdiction,
and shall not affect the validity or enforceability of that provision in any
other jurisdiction. If a provision is held to be invalid or unenforceable as to
a particular person or under a particular circumstance, it shall nevertheless be
presumed valid and enforceable as to others, or under other circumstances.    
21.11   Usury         The parties intend that no provision of either of the
Notes or the Loan Documents be interpreted, construed, applied, or enforced so
as to permit or require the payment or collection of interest in excess of the
Maximum Permitted Rate. In this regard, the Mortgagor and the Lender each
stipulate and agree that it is their common and overriding intent to contract in
strict compliance with applicable usury laws. Accordingly, none of the terms of
this Mortgage, either of the Notes or any of the other Loan Documents shall ever
be construed to create a contract to pay, as consideration for the use,
forbearance or detention of money, interest at a rate in excess of the Maximum
Permitted Rate, and the Mortgagor shall never be liable for interest in excess
of the Maximum Permitted Rate. Therefore, (a) in the event that the Indebtedness
and Obligations are prepaid or the maturity of the Indebtedness and Obligations
is accelerated by reason of an election by the Lender, unearned interest shall
be canceled and, if theretofore paid, shall either be refunded to the Mortgagor
or credited on the Indebtedness, as the Lender may elect; (b) the aggregate of
all interest and other charges constituting interest under applicable laws and
contracted for, chargeable or receivable under either of the Notes and the other
Loan Documents or otherwise in connection with the transaction contemplated
thereby shall never exceed the maximum amount of interest, nor produce a rate in
excess of the Maximum Permitted Rate; and (c) if any excess interest is provided
for or received, it shall be deemed a mistake, and the same shall, at the option
of the Lender, either be refunded to the Borrower and/or the Mortgagor or
credited on the unpaid principal amount (if any), and the Indebtedness shall be
automatically reformed so as to permit only the collection of the interest at
the Maximum Permitted Rate. Furthermore, if any provision of either Note or any
of the other Loan Documents is interpreted, construed, applied, or enforced, in
such a manner as to provide for interest in excess of the Maximum Permitted
Rate, then the parties intend that such provision automatically shall be deemed
reformed retroactively so as to require payment only of interest at the Maximum
Permitted Rate. If, for any reason whatsoever, interest paid or received during
the full term of the applicable Indebtedness produces a rate which exceeds the
Maximum Permitted Rate, then the amount of such excess shall be deemed credited
retroactively in reduction of the then outstanding principal amount of the
Indebtedness, together with interest at such Maximum Permitted Rate. The Lender
shall credit against the principal of such Indebtedness (or, if such
Indebtedness shall have been paid in full, shall refund to the payor of such
interest) such portion of said interest as shall be necessary to cause the
interest paid to produce a rate equal to the Maximum Permitted Rate. All sums
paid or agreed to be paid to the Lender for the use, forbearance or detention of
money shall, to

36



--------------------------------------------------------------------------------



 



      the extent permitted by applicable law, be amortized, prorated, allocated
and spread in equal parts throughout the full term of the applicable
Indebtedness, so that the interest rate is uniform throughout the full term of
such Indebtedness. In connection with all calculations to determine the Maximum
Permitted Rate, the parties intend that all charges be excluded to the extent
they are properly excludable under applicable usury laws, as they from time to
time are determined to apply to this transaction. The provisions of this Section
shall control all agreements, whether now or hereafter existing and whether
written or oral, between the Mortgagor and the Lender.

  21.12   Entire Agreement         The Loan Documents contain the entire
agreements between the parties relating to the financing of the Real Property,
and all prior agreements which are not contained in the Loan Documents, other
than the unsecured Environmental Indemnity Agreement, are terminated. The Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties. The Loan Documents may be amended, revised, waived, discharged,
released or terminated only by a written instrument or instruments executed by
the party against whom enforcement of the amendment, revision, waiver,
discharge, release or termination is asserted. Any alleged amendment, revision,
waiver, discharge, release or termination that is not so documented shall be
null and void.     21.13   Notices         In order for any demand, consent,
approval or other communication to be effective under the terms of this
Mortgage, “Notice” must be provided under the terms of this Subsection. All
Notices must be in writing. Notices may be (a) delivered by hand,
(b) transmitted by facsimile (with a duplicate copy sent by first class mail,
postage prepaid), (c) sent by certified or registered mail, postage prepaid,
return receipt requested, or (d) sent by reputable overnight courier service,
delivery charges prepaid. Notices shall be addressed as set forth below:

If to the Lender:
Transamerica Life Insurance Company
c/o AEGON USA Realty Advisors, Inc.
4333 Edgewood Road, N.E.
Cedar Rapids, Iowa 52499-5443
Attn: Mortgage Loan Department
Reference: Loan No. 700218 & 700218A
Fax Number: (319) 369-2277
If to the Mortgagor:
JBSS Properties, LLC
1703 North Randall Road
Mail Code — 2NW-EX
Elgin, Illinois 60123

37



--------------------------------------------------------------------------------



 



Attn: Michael J. Valentine
Fax Number: (866) 610-1294

      Notices delivered by hand or by overnight courier shall be deemed given
when actually received or when refused by their intended recipient. Notices sent
by facsimile will be deemed delivered when a legible copy has been received
(provided receipt has been verified by telephone confirmation or one of the
other permitted means of giving Notices under this Subsection). Mailed Notices
shall be deemed given on the date of the first attempted delivery (whether or
not actually received). Either the Lender or the Mortgagor may change its
address for Notice by giving at least fifteen (15) Business Days’ prior Notice
of such change to the other party.     21.14   Counterparts         This
Mortgage may be executed in any number of counterparts, each of which shall be
an original, but all of which together shall constitute but one instrument.    
21.15   Choice of Law         This Mortgage shall be interpreted, construed,
applied, and enforced according to, and will be governed by, the laws of
Illinois, without regard to any choice of law principle which, but for this
provision, would require the application of the law of another jurisdiction and
regardless of where executed or delivered, where payable or paid, where any
cause of action accrues in connection with this transaction, where any action or
other proceeding involving the Loan is instituted, or whether the laws of
Illinois otherwise would apply the laws of another jurisdiction.     21.16  
Forum Selection         The Mortgagor and Lender (by acceptance hereof) agree
that the sole and exclusive forum for the determination of any action relating
to the validity and enforceability of Notes, this Mortgage and the other Loan
Documents, and any other instruments securing the Notes shall be either in an
appropriate court of the State of Illinois or the applicable United States
District Court, except as otherwise set forth in the Loan Documents.     21.17  
Sole Benefit         This Mortgage and the other Loan Documents have been
executed for the sole benefit of the Borrower, the Mortgagor and the Lender and
the successors and assigns of the Lender. No other party shall have rights
thereunder or be entitled to assume that the parties thereto will insist upon
strict performance of their mutual obligations hereunder, any of which may be
waived from time to time. The Mortgagor shall have no right to assign any of its
rights under the Loan Documents to any party whatsoever.     21.18   Release of
Claims         The Mortgagor hereby RELEASES, DISCHARGES and ACQUITS forever the
Lender and its officers, directors, trustees, agents, employees and counsel (in
each case, past, present or future) from any and all Claims existing as of the
date hereof (or the date of actual execution hereof by the Mortgagor, if later).
As used herein, the term “Claim” shall mean any and all liabilities, claims,
defenses, demands, actions, causes of action,

38



--------------------------------------------------------------------------------



 



      judgments, deficiencies, interest, liens, costs or expenses (including
court costs, penalties, attorneys’ fees and disbursements, and amounts paid in
settlement) of any kind and character whatsoever, including claims for usury,
breach of contract, breach of commitment, negligent misrepresentation or failure
to act in good faith, in each case whether now known or unknown, suspected or
unsuspected, asserted or unasserted or primary or contingent, and whether
arising out of written documents, unwritten undertakings, course of conduct,
tort, violations of laws or regulations or otherwise.     21.19   No Partnership
        Nothing contained in the Loan Documents is intended to create any
partnership, joint venture or association between the Mortgagor and the Lender,
or in any way make the Lender a co-principal with the Mortgagor with reference
to the Property.     21.20   Payoff Procedures         If the Borrower pays or
causes to be paid to the Lender all of the Indebtedness, then Lender’s interest
in the Real Property shall cease, and upon receipt by the Lender of such
payment, the Lender shall either (a) release this Mortgage or (b) assign the
Loan Documents and endorse the Notes (in either case without recourse or
warranty of any kind) to a takeout lender, upon payment (in the latter case) of
an administrative fee of Seven Hundred Fifty Dollars ($750).     21.21   Future
Advances         Under this Mortgage, “Indebtedness” is defined to include
certain advances made by the Lender in the future. Such advances include any
additional disbursements to the Borrower (unless in connection with another,
independent mortgage financing) and any obligations under agreements which
specifically provide that such obligations are secured by this Mortgage. In
addition, Indebtedness is defined to include any amounts advanced to pay
Impositions, to cure Defaults, or to pay the costs of collection and
receivership. Accordingly, all such advances and obligations shall be equally
secured with, and shall have the same priority as, the Indebtedness, and shall
be subject to all of the terms and provisions of this Mortgage. The Borrower or
the Mortgagor, as applicable, shall pay any taxes that may be due in connection
with any such future advance. Notwithstanding anything to the contrary contained
herein, the total unpaid balance so secured at any one time by this Mortgage
shall not exceed the maximum principal amount of Ninety Million and 00/100
Dollars ($90,000,000.00), which includes the principal of the Loan, interest,
any disbursements made under the Mortgage for the payment of impositions, taxes,
assessments, levies, insurance, or otherwise, with interest on such
disbursements, and any other costs set forth in the Loan Documents.     21.22  
Interpretation

  (a)   Headings and General Application         The section, subsection,
paragraph and subparagraph headings of this Mortgage are provided for
convenience of reference only and shall in no way affect, modify or define, or
be used in construing, the text of the sections, subsections, paragraphs or
subparagraphs. If the text requires, words used in the singular shall be read as
including the plural, and pronouns of any gender shall include all genders.    
(b)   Result of Negotiations

39



--------------------------------------------------------------------------------



 



      This Mortgage results from negotiations between the Borrower and the
Lender and from their mutual efforts. Therefore, it shall be so construed, and
not as though it had been prepared solely by the Lender.     (c)   Reference to
Particulars         The scope of a general statement made in this Mortgage or in
any other Loan Document shall not be construed as having been reduced through
the inclusion of references to particular items that would be included within
the statement’s scope. Therefore, unless the relevant provision of a Loan
Document contains specific language to the contrary, the term “include” shall
mean “include, but shall not be limited to” and the term “including” shall mean
“including, without limitation.”

  21.23   Joint and Several Liability         If there is more than one
individual or entity executing this Mortgage as the Mortgagor, liability of such
individuals and entities under this Mortgage shall be joint and several.    
21.24   Time of Essence         Time is of the essence of each and every
covenant, condition and provision of this Mortgage to be performed by the
Mortgagor.     21.25   Jury Waiver         The Mortgagor and by its acceptance
hereof, the Lender, hereby waive any right to a trial by jury in any action or
proceeding to enforce or defend any rights (i) under this Mortgage or any other
Loan Document or (ii) arising from any lending relationship existing in
connection with this Mortgage or any other Loan Document, and the Mortgagor and
by its acceptance hereof, the Lender, agree that any such action or proceeding
shall be tried before a judge and not before a jury.     21.26   Renewal,
Extension, Modification and Waiver         The Lender may enter into a
modification of any Loan Document or of the Environmental Indemnity Agreement
without the consent of any person not a party to the document being modified.
The Lender may waive any covenant or condition of any Loan Document or of the
Environmental Indemnity Agreement, in whole or in part, at the request of any
person then having an interest in the Property or in any way liable for any part
of the Indebtedness. The Lender may take, release, or resort to any security for
the Notes and the Obligations and may release any party primarily or secondarily
liable on any Loan Document or on the Environmental Indemnity Agreement, all
without affecting any liability not expressly released in writing by the Lender.
    21.27   Cumulative Remedies         Every right and remedy provided in this
Mortgage shall be cumulative of every other right or remedy of the Lender,
whether conferred by law or by grant or contract, and may be enforced
concurrently with any such right or remedy. The acceptance of the performance of
any obligation to cure any Default shall not be construed as a waiver of any
rights with respect to any other past, present or future Default. No waiver in a
particular instance of the requirement that any Obligation be performed shall be
construed as a waiver with respect to any other Obligation or instance.

40



--------------------------------------------------------------------------------



 



  21.28   No Obligation to Marshal Assets         No holder of any mortgage,
security interest or other encumbrance affecting all or any portion of the Real
Property, which encumbrance is inferior to the lien and security interest of
this Mortgage, shall have any right to require the Lender to marshal assets.    
21.29   Transfer of Ownership         The Lender may, without notice to the
Mortgagor, deal with any person in whom ownership of any part of the Real
Property has vested, without in any way vitiating or discharging the Mortgagor
from liability for any of the Obligations.     21.30   Suretyship Waivers      
  The liability of Mortgagor hereunder is limited to its interest in the
Property. To the extent the Mortgagor is construed or held to be a guarantor of
the Borrower’s obligations to Lender, Mortgagor hereby waives any defense it may
now or hereafter have that relates to or is founded on: (a) any disability or
other defense of the Borrower; (b) the cessation, from any cause other than full
performance, of the obligations of the Borrower; (c) the application of the
proceeds of any Obligation, by the Borrower, for purposes other than the
purposes represented to the Mortgagor, or otherwise intended or understood by
the Mortgagor; (d) any act or omission by Lender which directly or indirectly
results in or contributes to the release of the Borrower or any collateral for
any Obligation; (e) the unenforceability or invalidity of any collateral
assignment (other than this Mortgage) or guaranty with respect to any
Obligation, or the lack of perfection or continuing perfection or lack of
priority of any lien (other than the lien hereof) which secures any Obligation;
(f) any failure of Lender to marshal assets in favor of the Borrower or the
Mortgagor; (g) any modification of any Obligation, including any renewal,
extension, acceleration or increase in interest rate; (h) any election of
remedies by Lender that impairs any subrogation or other right of Mortgagor to
proceed against Borrower, including any loss of rights resulting from the
foreclosure of real property or other laws limiting, qualifying or discharging
obligations or remedies; (i) any law which provides that the obligation of a
surety or guarantor must neither be larger in amount nor in other respects more
burdensome than that of the principal or which reduces a surety’s or guarantor’s
obligation in proportion to the principal obligation; (j) any failure of Lender
to file or enforce a claim in any bankruptcy or other proceeding with respect to
any person; (k) the election by Lender, in any bankruptcy proceeding of any
person, of the application or non-application of Section 1111(b)(2) of the
United States Bankruptcy Code; (l) any extension of credit or the grant of any
lien under Section 364 of the United States Bankruptcy Code; (m) any use of cash
collateral under Section 363 of the United States Bankruptcy Code; (n) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any person; or (o) any other rights or defenses
afforded under the laws of the State of Illinois pertaining to sureties.    
21.31   Elgin Purchase Contract         Notwithstanding anything to the contrary
contained in any Loan Document, nothing set forth herein or in any other Loan
Document is intended to prohibit Mortgagor and its purchaser from consummating
the sale of the Property in accordance with the terms of the Elgin Purchase
Contract. However, Mortgagor shall not modify or amend the Elgin Purchase
Contract in any material respect absent the Lender’s prior written consent which

41



--------------------------------------------------------------------------------



 



      shall not be unreasonably withheld. By its acceptance hereof, Lender
agrees to promptly provide any written consent reasonably requested by Mortgagor
in order for the parties to proceed with development and entitlement approvals
as required to consummate the sale in accordance with the terms of the Elgin
Purchase Contract, including, without limitation, the consent to a replatting or
rezoning of the Property, so long as such consent is consistent with the terms
of the Loan Agreement and does not subject Lender to any cost, expense or
liability.

IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage to be duly executed
as of the date first above written.

                  MORTGAGOR:    
 
                JBSS PROPERTIES, LLC, an Illinois         limited liability
company    
 
           
 
  By:   /s/ Michael J. Valentine
 
      Michael J. Valentine    
 
            Its Duly Authorized Signatory    

42